          Case 9:19-bk-11573-MB                 Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                    Desc
                                                 Main Document     Page 1 of 54



 Attorney or Party Name, Address, Telephone & FAX                          FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 AARON E. DE LEEST (State Bar No. 216832)
 adeleest@DanningGill.com
 DANNING, GILL, ISRAEL & KRASNOFF, LLP
 1901 Avenue of the Stars, Suite 450
 Los Angeles, California 90067
 Telephone (310) 277-0077
 Facsimile (310) 277-5735




    Individual appearing without an attorney
    Attorney for: Michael A. McConnell,
 Chapter 11 Trustee
                                          UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION

 In re:                                                                    CASE NO.: 9:19-bk-11573-MB
 HVI CAT CANYON, INC.,                                                     Chapter 11

                                                                      NOTICE OF LODGMENT OF ORDER IN
                                                                      BANKRUPTCY CASE RE: TRUSTEE’S
                                                                      MOTION FOR ORDERS: (I)(A) APPROVING
                                                                      BIDDING PROCEDURES FOR THE SALE OF
                                                                      SUBSTANTIALLY ALL OF THE ESTATE’S
                                                            Debtor(s) ASSETS, (B) APPROVING PROCEDURES FOR
                                                                      ASSUMPTION AND ASSIGNMENT OF
                                                                      CERTAIN EXECUTORY CONTRACTS AND
                                                                      UNEXPIRED LEASES, INCLUDING NOTICE OF
                                                                      PROPOSED CURE AMOUNTS, (C)
                                                                      AUTHORIZING AND APPROVING THE
                                                                      SELECTION OF A STALKING HORSE BIDDER,
                                                                      (D) APPROVING EXPENSE
                                                                      REIMBURSEMENT, (E) SCHEDULING (i) AN
                                                                      AUCTION AND (ii) A SALE HEARING, (F)
                                                                      APPROVING THE FORM AND MANNER OF
                                                                      ALL PROCEDURES, PROTECTIONS,
                                                                      SCHEDULES, AND AGREEMENTS, AND (G)
                                                                      GRANTING RELATED RELIEF. ETC.
**THE COURT WILL ONLY WAIT 24 HOURS FOR OBJECTIONS TO THE ORDER BEFORE ENTRY OF THE ORDER.

PLEASE TAKE NOTE that the order titled ORDER AUTHORIZING (A) THE TRUSTEE’S SALE TO TEAM MARIA
JOAQUIN, L.L.C. AND MARIA JOAQUIN BASIN, L.L.C. OF SUBSTANTIALLY ALL OF THE ESTATE’S ASSETS FREE
AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS, (B) THE ASSUMPTION AND
ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES, RELATED CURE AMOUNTS,
AND (C) GRANTING RELATED RELIEF was lodged on October 12, 2020 and is attached. This order relates to the
motion which is docket number 1221.
1510557.1 26843 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                   Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 9:19-bk-11573-MB   Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55   Desc
                         Main Document     Page 2 of 54




                               EXHIBIT .A
Case 9:19-bk-11573-MB            Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55            Desc
                                  Main Document     Page 3 of 54



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com
 3 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 4 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 5 Facsimile: (310) 277-5735

 6 Attorneys for Michael A. McConnell,
   Chapter 11 Trustee
 7

 8                                UNITED STATES BANKRUPTCY COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                        NORTHERN DIVISION
11

12 In re                                                   Case No. 9:19-bk-11573-MB
13 HVI CAT CANYON, INC.,                                   Chapter 11
14                     Debtor.                             ORDER AUTHORIZING (A) THE
                                                           TRUSTEE’S SALE TO TEAM MARIA
15                                                         JOAQUIN, L.L.C. AND MARIA JOAQUIN
                                                           BASIN, L.L.C. OF SUBSTANTIALLY
16                                                         ALL OF THE ESTATE’S ASSETS FREE
                                                           AND CLEAR OF ALL LIENS, CLAIMS,
17                                                         ENCUMBRANCES AND INTERESTS, (B)
                                                           THE ASSUMPTION AND ASSIGNMENT
18                                                         OF CERTAIN EXECUTORY
                                                           CONTRACTS AND UNEXPIRED
19                                                         LEASES, RELATED CURE AMOUNTS,
                                                           AND (C) GRANTING RELATED RELIEF
20
                                                           DATE: October 5, 2020
21                                                         TIME:  10:00 a.m.
                                                           PLACE: Courtroom 201
22                                                                1415 State Street
                                                                  Santa Barbara, California
23

24            On October 5, 2020, at 10:00 a.m., (the “Sale Hearing”) there came before the United States
25 Bankruptcy Court for the Central District of California, Northern Division (the “Court”), the

26
     Honorable Martin R. Barash, United States Bankruptcy Judge, presiding, a hearing on Trustee’s
27
     Notice of Motion and Motion for Orders: (A) Approving Sale Of Substantially All Of the Estate’s
28
     1618622.1 26932                                   1
                                                                        EXHIBIT A
Case 9:19-bk-11573-MB            Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                            Desc
                                  Main Document     Page 4 of 54



     Assets, (B) Authorizing the Assumption and Assignment of Certain Executory Contracts and
 1
                                                                                      1
 2 Unexpired Leases, and (C) Granting Related Relief (docket no. 1221), (the “Motion”) filed by

 3 Michael A. McConnell, the Chapter 11 Trustee (the “Trustee”) 2 for the estate of HVI Cat Canyon,

 4 Inc. (the “Debtor”). Eric P. Israel of Danning, Gill, Israel & Krasnoff, LLP appeared via Zoom.gov

 5
     on the Motion for the Trustee, and all other appearances were as noted on the record of the hearing.
 6
              The Court, having read and considered the Motion and all papers filed in support thereof,
 7
     including the Trustee’s supplements thereto, and the Notices, Oppositions and Responses filed by
 8
     California Department of Conservation, Geologic Energy Management Div. (docket no. 1294),
 9

10 Stephen Fisher, as Trustee of the Nancy W. Ashton Revocable Trust, Elizabeth Esser, and Roman

11 Catholic Archbishop of Los Angeles (docket no. 1298), the United States of America on behalf of

12 USEPA and US Coast Guard (docket no. 1304), Buganko, LLC, Janet K. Ganong Estate and Living

13
     Trust (docket no. 1305), Chamberlin Oil LLC (docket no. 1307),Gary K. Kaestner, Trustee of the
14
     Conzelman Family Trust (docket no. 1308), County of Santa Barbara, California, Santa Barbara
15
     Air Pollution Control District (docket no. 1312), .GLR, LLC, and GRL, LLC (docket no. 1313),
16

17 Jane A. and John S. Adams, Trustees (docket no. 1314), Guarantee Royalties, Inc., and Laor

18 Liquidating Associates, LP (docket nos. 1316 and 1357), County of Santa Barbara; County

19 Treasurer Tax Collector (docket no. 1317), Goodwin “A” Mineral Owners Group et al. (docket no.

20 1319), Union Oil Company of CA (docket no. 1323), California Asphalt Production, Inc., GIT,

21
     Inc., GTL1, LLC (docket no. 1324), and State College LLC (docket no. 1342) (collectively, the
22
     “Objections”), it appearing that the relief requested in the Motion for entry of an Order (this
23
     “Order”) (a) authorizing the sale (the “Sale”) of the Assets (as defined in the APA (as defined
24

25   1
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion or the
     APA (as defined herein), as applicable; provided that in the event of any conflict with respect to the meaning of a
26   capitalized but undefined term, the meaning ascribed to such term in the APA shall control.
     2
       All references to the “Trustee” shall include the Seller, the Debtor and the bankruptcy estate (the “Estate”), as the
27   context requires.

28
     1618622.1 26932                                           2
Case 9:19-bk-11573-MB       Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55               Desc
                             Main Document     Page 5 of 54



     below)) to Team Maria Joaquin, L.L.C. and Maria Joaquin Basin, L.L.C. (collectively. the
 1

 2 “Buyer”), pursuant to the Purchase and Sale Agreement between the Trustee and the Buyer, dated

 3 as of August 18, 2020 (together with all other documents contemplated thereby, as such agreement

 4 may be amended, restated or supplemented, the “APA”), a copy of which is attached to the Motion

 5
     as Exhibit 5, and the First Amendment to Purchase and Sale Agreement, a copy of which is
 6
     attached as Exhibit 1 to the Notice of Submission of First Amendment to Stalking Horse Bidder's
 7
     Asset Purchase Agreement (docket no. 1239), free and clear of all Liens, Claims, and Interests
 8
     (each as defined herein); (b) authorizing the assumption and assignment of certain executory
 9

10 contracts and unexpired leases to the Buyer; and (c) granting related relief, all as more fully set

11 forth in the Motion; and the Court having entered the Order (A) Establishing Bidding Procedures

12 for the Sale of Substantially All of the Estate’s Assets, (B) Establishing Procedures for Assumption

13
     and Assignment of Certain Executory Contracts and Unexpired Leases, Including Notice of
14
     Proposed Cure Amounts, (C) Authorizing and Approving the Selection of a Stalking Horse Bidder,
15
     (D) Approving Expense Reimbursement, (E) Scheduling an Auction and Sale Hearing, (F)
16

17 Approving the Form and Manner of All Procedures, Protections, Schedules, and Agreements, and

18 (G) Granting Related Relief (docket no. 1268) (the “Bidding Procedures Order”); and the Trustee

19 having filed the Notice of Successful Bidders with Respect to the Debtor's Assets (docket no.

20 1327)(the “Notice of Successful Bidder”) identifying the Buyer as the Successful Bidder for the

21
     Assets in accordance with the Bidding Procedures Order; and the Court having found that the Court
22
     has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having
23
     found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found
24

25 that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

26 and 1409; and the Court having found that the relief requested in the Motion is in the best interests

27 of the Estate, its creditors, and all other parties in interest; and the Court having found that the

28
     1618622.1 26932                                 3
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55               Desc
                                 Main Document     Page 6 of 54



     Trustee provided appropriate notice of the Motion and opportunity for a hearing on the Motion
 1

 2 under the circumstances; and the Court having reviewed the Motion and having heard the

 3 statements and evidence in support of the relief requested therein; and the Court having determined

 4 that the legal and factual bases set forth in the Motion and at the Sale Hearing establish just cause

 5
     for the relief granted herein; and upon all of the proceedings had before the Court; based on the
 6
     Court’s findings of fact and conclusions of law set forth on the record at the hearing; and after due
 7
     deliberation and sufficient cause appearing therefor,
 8
              IT IS HEREBY FOUND AND DETERMINED THAT:
 9

10                                  Findings of Fact and Conclusions of Law

11            A.       The findings of fact and conclusions of law herein, and as set forth on the record at
12 the hearing, constitute the Court’s findings of fact and conclusions of law for the purposes of

13
     Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
14
     the extent any findings of facts are conclusions of law, they are adopted as such. To the extent any
15
     conclusions of law are findings of fact, they are adopted as such.
16

17                                           Jurisdiction and Venue

18            B.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

19 and the Order of Reference of Cases and Proceedings to the Bankruptcy Judges of the Central

20 District of California, from the United States District Court for the Central District of California,

21
     General Order 13-05 dated July 1, 2013. Without limiting the generality of the foregoing, this
22
     Court has exclusive in rem jurisdiction over the Assets pursuant to 28 U.S.C. § 1334(e), as such
23
     Assets are property of the Debtor’s chapter 11 Estate, and, as a result of such jurisdiction, this
24

25 Court has all necessary power and authority to grant the relief contained herein. This matter is a

26 core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (N). Venue in this district is proper

27 under 28 U.S.C. §§ 1408 and 1409.

28
     1618622.1 26932                                     4
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                 Desc
                                 Main Document     Page 7 of 54



                                               Statutory Predicates
 1

 2            C.       The statutory and other legal bases for the relief requested in the Motion are sections

 3 105(a), 363, and 365 of the Bankruptcy Code, as supplemented by Bankruptcy Rules 2002, 3012,

 4 6004, 6006, 9007, 9008 and 9014 and Local Rule 6004-(1). The consummation of the transactions

 5
     contemplated by the APA and this Order is legal, valid and properly authorized under all applicable
 6
     provisions of the Bankruptcy Code, the Bankruptcy Rules and the Local Rules and the Trustee and
 7
     the Buyer have complied with all of the applicable requirements of such sections and rules in
 8
     respect of such transactions.
 9

10                                               Sufficient Notice

11            D.       As evidenced by the declarations and/or certificates of service and publication
12 notice filed with the Court, proper, timely, adequate, and sufficient notice of the Motion, the

13
     Bidding Procedures, the Sale (and all transactions contemplated in connection therewith), the
14
     assumption and assignment to the Buyer of the executory contracts and unexpired leases specified
15
     as of the date hereof pursuant to the APA (collectively, the “Assigned Contracts”), the Cure
16

17 Amounts (as defined below), the Sale Hearing, and all deadlines related thereto, has been provided,

18 as relevant, in accordance with sections 102(1), 363, and 365 of the Bankruptcy Code, Bankruptcy

19 Rules 2002, 3012, 6004, 6006, 9007, 9008 and 9014, Local Rule 6004-(1) and in compliance with

20 the Bidding Procedures Order, to all interested persons and entities, including, without limitation,

21
     the Notice Parties (as defined below).
22
              E.       Notice of the Sale Hearing was published in the Los Angeles Times and the Santa
23
     Barbara News Press on September 17, 2020 and September 18, 2020, respectively, in accordance
24

25 with the Bidding Procedures Order and was sufficient and proper notice to any other interested

26 parties, including those parties whose identities are unknown to the Trustee. With respect to any

27 parties that may have claims against the Debtor, but whose identities are not reasonably

28
     1618622.1 26932                                      5
Case 9:19-bk-11573-MB          Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55              Desc
                                Main Document     Page 8 of 54



     ascertainable by the Trustee, the publication of the Sale Notice was sufficient and reasonably
 1

 2 calculated under the circumstances to reach such parties.

 3            F.       The Trustee filed and served his Notice of Executory Contracts and Unexpired

 4 Leases that May be Assumed and Assigned in Connection with the Sale of the Debtor's Assets and

 5
     the Proposed Cure Amounts with Respect Thereto (docket no. 1290) (the “Assumption Notice”), as
 6
     corrected and amended by his Notice of Correction re Casmalia/Morganti and Cat
 7
     Canyon/Goodwin A Leases (docket no. 1334), which Assumption Notice was substantially in the
 8
     form of the notice of assumption and assignment of executory contracts or unexpired leases,
 9

10 attached as Exhibit 3 to the Motion, in accordance with the Bidding Procedures, identifying, among

11 other things, the Cure Amounts (as defined below). The Trustee served the Assumption Notice on

12 each of the non-Debtor counterparties to the Assigned Contracts (as defined above). The service of

13
     the Assumption Notice was sufficient under the circumstances and in full compliance with the
14
     Bidding Procedures Order, and no further notice need be provided in respect of the Trustee’s
15
     assumption and assignment to the Buyer of the Assigned Contracts or the Cure Amounts. All non-
16

17 Debtor counterparties to the Assigned Contracts have had an adequate opportunity to object to the

18 assumption and assignment of the Assigned Contracts and the Cure Amounts.

19            G.       The notice described in the foregoing Paragraphs C–F is good, sufficient, and
20 appropriate under the circumstances, and no other or further notice of the Motion, the Bidding

21
     Procedures, the Sale (and all transactions contemplated in connection therewith), the assumption
22
     and assignment to the Buyer of the Assigned Contracts, the Cure Amounts, the Sale Hearing,
23
     consent and preferential purchase rights related to oil and gas interests and surface rights, and all
24

25 deadlines related thereto is or shall be required.

26

27

28
     1618622.1 26932                                    6
Case 9:19-bk-11573-MB          Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55              Desc
                                Main Document     Page 9 of 54



                                         Marketing and Sale Process
 1

 2            H.       The Sale of the Assets to the Buyer pursuant to the Bidding Procedures was duly

 3 authorized pursuant to sections 363(b)(1) and 363(f) of the Bankruptcy Code, Bankruptcy Rule

 4 6004(f) and Local Rule 6004-1. As demonstrated by (i) testimony and other evidence proffered or

 5
     adduced at the Sale Hearing and (ii) the representations of counsel made on the record at the Sale
 6
     Hearing, the Trustee and their professionals, agents, and other representatives have marketed the
 7
     Assets and conducted all aspects of the sale process, including the solicitation of bids for the
 8
     Assets, in good faith and in compliance with the Bidding Procedures and the Bidding Procedures
 9

10 Order. The marketing process undertaken by the Trustee and his professionals, agents and other

11 representatives with respect to the Assets has been adequate and appropriate and reasonably

12 calculated to maximize value for the benefit of all stakeholders. The Bidding Procedures were duly

13
     noticed, were substantively and procedurally fair to all parties, including all potential bidders and
14
     all provisions governing credit bidding, and were conducted in a diligent, non-collusive, fair and
15
     good-faith manner.
16

17            I.       The Bid Deadline passed at 12:00 p.m. (Noon) (prevailing Pacific Time), on

18 September 18, 2020 pursuant to the Bidding Procedures and Bidding Procedures Order. On

19 September 23, 2020, the Trustee filed a notice stating that the Trustee did not receive any

20 competing Bids for the Assets. Pursuant to the terms of the Bidding Procedures, the transaction

21
     contemplated by the APA was the highest and best bid for the Assets and, therefore, was
22
     designated as the Successful Bid.       On September 23, 2020, the Trustee filed the Notice of
23
     Successful Bidder identifying the Buyer as the Successful Bidder for the Assets in accordance with
24

25 the Bidding Procedures Order. As established by the record of the Sale Hearing, the bidding and

26 related procedures established by the Bidding Procedures Order have been complied with in all

27 material respects by the Trustee and the Buyer. The Bidding Procedures afforded a full, fair and

28
     1618622.1 26932                                  7
Case 9:19-bk-11573-MB             Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55               Desc
                                   Main Document    Page 10 of 54



     reasonable opportunity for any entity or person to make a higher or otherwise better offer to
 1

 2 purchase the Assets, and the APA constitutes the best and highest offer for the Assets.

 3                                             Corporate Authority

 4            J.       The Assets constitute property of the Estate and title thereto is vested in the Trustee
 5
     within the meaning of section 541 of the Bankruptcy Code. The Trustee (i) has full power and
 6
     authority to execute the APA and all other documents contemplated thereby, and the Sale to the
 7
     Buyer has been duly and validly authorized by all necessary corporate action, (ii) has all of the
 8
     power and authority necessary to consummate the Sale and all transactions contemplated by the
 9

10 APA, (iii) has taken all action necessary to authorize and approve the APA and the consummation

11 by the Trustee of the Sale and all transactions contemplated thereby, and (iv) requires no consents

12 or approvals, other than those expressly provided for in the APA, to consummate such transactions.

13
                                   Highest and Best Offer; Business Judgment
14
              K.       The Trustee, in exercising his business judgment, has demonstrated a sufficient
15
     basis to enter into the APA, sell the Assets on the terms outlined therein and assume and assign the
16

17 Assigned Contracts to the Buyer under sections 363 and 365 of the Bankruptcy Code. All such

18 actions are appropriate exercises of the Trustee’s business judgment and in the best interests of the

19 Debtor’s Estate, its creditors, and other parties in interest. Approval of the Sale pursuant to the

20 APA at this time is in the best interests of the Trustee, the Debtor, the Estate, its creditors, and all

21
     other parties in interest.
22
              L.       The offer of the Buyer, upon the terms and conditions set forth in the APA,
23
     including, without limitation, the total consideration to be realized by the Estate thereunder, (i) is
24

25 the highest and best offer received by the Trustee after extensive marketing, including through the

26 Bidding Procedures, (ii) is in the best interests of the Trustee, the Debtor, the Estate, its creditors,

27 and all other parties in interest and (iii) constitutes full and adequate consideration, is fair and

28
     1618622.1 26932                                      8
Case 9:19-bk-11573-MB          Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                Desc
                                Main Document    Page 11 of 54



     reasonable and constitutes reasonably equivalent value, fair consideration, and fair value for the
 1

 2 Assets under the Bankruptcy Code, the Uniform Fraudulent Transfer Act, and under the laws of the

 3 United States, any state, territory, possession, or the District of Columbia. The Trustee sought

 4 other offers for the Assets that were comparable to the APA but was unable to obtain any such

 5
     offer. Taking into consideration all relevant factors and circumstances, no other entity has offered
 6
     to purchase the Assets for greater economic value to the Trustee, the Debtor, the Estate, or its
 7
     creditors.
 8
                                            Opportunity to Object
 9

10            M.       A reasonable opportunity to object or be heard with respect to the Motion, the

11 Bidding Procedures, the Sale (and all transactions contemplated in connection therewith), the

12 assumption and assignment to the Buyer of the Assigned Contracts, the Cure Amounts, the Sale

13
     Hearing, consent and preferential purchase rights related to oil and gas interests or Surface Rights,
14
     and all deadlines related thereto, has been afforded to all interested persons and entities, including,
15
     without limitation: (i) the Office of the U.S. Trustee for the Central District of California; (ii) the
16

17 Committee; (iii) all creditors, including all known lessors and royalty claimants; (iv) all entities

18 who have expressed an interest in a transaction with respect to some or all of the Assets during the

19 past 12 months; (v) all entities who have asserted any lien or interest in or upon the Assets; (vi) the

20 Internal Revenue Service and all federal, state, and local regulatory or taxing authorities or

21
     recording offices; (vii) all entities known to hold or to have asserted any “Lien,” “Claim,” or
22
     “Interest” (each as defined herein) with respect to any of the Assets; (viii) all parties entitled to
23
     notice pursuant to Local Rule 2002-1(b); (ix) each governmental agency that is an interested party
24

25 with respect to the Sale and transactions proposed thereunder and; (x) all parties with an oil and gas

26 interest or surface rights, including, without limitation, a royalty interest or working interest, which

27

28
     1618622.1 26932                                   9
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                 Desc
                                 Main Document    Page 12 of 54



     may provide for consent rights or preferential purchase rights with respect to certain of the Assets
 1

 2 (the foregoing persons and entities, collectively, the “Notice Parties”).

 3                                 Good Faith Purchaser; Arm’s Length Sale

 4            N.       The APA was negotiated, proposed, and entered into by the Trustee and the Buyer
 5
     without collusion, in good faith, and from arm’s length bargaining positions. Neither the Trustee,
 6
     nor the Buyer, nor any affiliate of the Buyer has engaged in any conduct that would cause or permit
 7
     the APA or the Sale to be avoided under section 363(n) of the Bankruptcy Code.
 8
              O.       The Buyer is a good-faith purchaser under section 363(m) of the Bankruptcy Code
 9

10 and, as such, is entitled to all of the protections afforded thereby.

11            P.       Neither the Buyer nor any of its affiliates, members, officers, directors, shareholders
12 or any of its or their respective successors or assigns is an “insider” or “affiliate” of the Debtor, as

13
     those terms are defined in sections 101(31) and 101(2) of the Bankruptcy Code, and the Buyer’s
14
     professionals, agents and other representatives have complied in all respects with the Bidding
15
     Procedures Order and all other applicable orders of this Court in negotiating and entering into the
16

17 APA. The APA complies with the Bidding Procedures Order and all other applicable orders of this

18 Court.

19                                Free and Clear Transfer Required by Buyer
20            Q.       The Buyer would not have entered into the APA and would not consummate the
21
     Sale, thus adversely affecting the Trustee, the Debtor, the Estate, and the creditors, if each of (i) the
22
     Sale and (ii) the assumption and assignment of the Assigned Contracts to the Buyer were not free
23
     and clear of all Liens, Claims, and Interests of any kind or nature whatsoever (with the sole
24

25 exception of the Permitted Encumbrances and the Assumed Obligations) as more fully set forth in

26 Paragraph 8 of this Order, or if the Buyer would, or in the future could, be liable for any successor

27 liabilities. For the avoidance of doubt, the Buyer shall have no responsibility whatsoever with

28
     1618622.1 26932                                     10
Case 9:19-bk-11573-MB          Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55               Desc
                                Main Document    Page 13 of 54



     respect to any liabilities except to the extent such liabilities constitute Permitted Encumbrances or
 1

 2 Assumed Obligations, which liabilities shall remain the responsibility of the Trustee and the

 3 Debtor’s Estate before, on, and after the Closing.

 4            R.       As of the Closing, pursuant and subject to the terms of the APA and this Order, the
 5
     transfer of the Assets and the Sale will effect a legal, valid, enforceable, and effective transfer of
 6
     the Assets and will vest the Buyer with all of the Trustee, the Debtor and the Estate’s right, title,
 7
     and interests in the Assets free and clear of all Liens, Claims, and Interests of any kind or nature
 8
     whatsoever (with the sole exception of the Permitted Encumbrances and the Assumed Obligations),
 9

10 including, without limitation, (i) mortgages, deeds of trust, pledges, charges, security interests,

11 rights of first refusal, hypothecations, encumbrances, easements, servitudes, leases or subleases,

12 rights-of-way, encroachments, restrictive covenants, restrictions on transferability or other similar

13
     restrictions, rights of offset or recoupment, rights under any operating agreement not assumed by or
14
     assigned to the Buyer, right of use or possession, subleases, leases, conditional sale arrangements,
15
     any dedication under any gathering, transportation, treating, purchasing or similar agreement that is
16

17 not assumed by or assigned to the Buyer, or any rights that purport to give any party a right of first

18 refusal or consent with respect to the debtor’s interest in the Assets or any similar rights; (ii) all

19 claims as defined in Bankruptcy Code section 101(5), including, without limitation, all rights or

20 causes of action (whether in law or in equity), proceedings, warranties, guarantees, indemnities,

21
     rights of recovery, setoff, recoupment, indemnity or contribution, obligations, demands,
22
     restrictions, indemnification claims, or liabilities relating to any act or omission of the debtor or
23
     any other person, consent rights, options, contract rights, covenants, and interests of any kind or
24

25 nature whatsoever (known or unknown, matured or unmatured, accrued, or contingent and

26 regardless of whether currently exercisable), whether arising prior to or subsequent to the

27 commencement of the above-captioned cases, and whether imposed by agreement, understanding,

28
     1618622.1 26932                                    11
Case 9:19-bk-11573-MB        Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                 Desc
                              Main Document    Page 14 of 54



     law, equity or otherwise; (iii) all debts, liabilities, obligations, contractual rights and claims and
 1

 2 labor, employment and pension claims, in each case, whether known or unknown, choate or

 3 inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded,

 4 perfected or unperfected, allowed or disallowed, contingent or non-contingent, liquidated or

 5
     unliquidated, matured or un-matured, material or non-material, disputed or undisputed, whether
 6
     arising prior to or subsequent to the commencement of this chapter 11 case, and whether imposed
 7
     by agreement, understanding, law, equity or otherwise; (iv) any rights based on any successor or
 8
     transferee liability; (v) any rights that purport to give any party a right or option to effect any
 9

10 forfeiture, modification, right of first offer or first refusal, or consents, or termination of the

11 Debtor’s or the Buyer’s interest in the Assets, or any similar rights; (vi) any rights under labor or

12 employment agreements; (vii) any rights under mortgages, deeds of trust, and security interests;

13
     (viii) any rights related to intercompany loans and receivables between the debtor and any non-
14
     debtor subsidiary or affiliate; (ix) any rights under pension, multiemployer plan (as such term is
15
     defined in Section 3(37) or Section 4001(a)(3) of the Employee Retirement Income Security Act of
16

17 1974 (as amended, “ERISA”), health or welfare, compensation or other employee benefit plans,

18 agreements, practices, and programs, including, without limitation, any pension plans of the Debtor

19 or any multiemployer plan to which the Debtor has at any time contributed to or had any liability or

20 potential liability; (x) any other employee claims related to worker’s compensation, occupational

21
     disease, or unemployment or temporary disability, including, without limitation, claims that might
22
     otherwise arise under or pursuant to (a) ERISA, (b) the Fair Labor Standards Act, (c) Title VII of
23
     the Civil Rights Act of 1964, (d) the Federal Rehabilitation Act of 1973, (e) the National Labor
24

25 Relations Act, (f) the Age Discrimination and Employment Act of 1967 and Age Discrimination in

26 Employment Act, as amended, (g) the Americans with Disabilities Act of 1990, (h) the

27 Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, including, without

28
     1618622.1 26932                                  12
Case 9:19-bk-11573-MB          Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                Desc
                                Main Document    Page 15 of 54



     limitation, the requirements of Part 6 of Subtitle B of Title I of ERISA and Section 4980B of the
 1

 2 Internal Revenue Code and of any similar state law (collectively, “COBRA”), (i) state

 3 discrimination laws, (j) state unemployment compensation laws or any other similar state laws, (k)

 4 any other state or federal benefits or claims relating to any employment with the debtor or any of its

 5
     predecessors, or (l) the WARN Act (29 U.S.C. §§2101 et seq.); (xi) any bulk sales or similar law;
 6
     (xii) any tax statutes or ordinances, including, without limitation, the Internal Revenue Code of
 7
     1986, as amended, and any taxes arising under or out of, in connection with, or in any way relating
 8
     to the operation of the Assets prior to the Effective Time, including, without limitation, any ad
 9

10 valorem taxes assessed by any applicable taxing authority other than the Permitted Encumbrances

11 and the Assumed Obligations; (xiii) any unexpired and executory contract or unexpired lease to

12 which the debtor is a party that is not an Assigned Contract that will be assumed and assigned

13
     pursuant to this Order and the APA; and (xiv) any other liabilities as provided in the APA.
14
                                         Satisfaction of Section 363(f)
15
              S.       The Trustee may sell the Assets free and clear of any and all Liens, Claims, and
16

17 Interests (each as defined herein) of any kind or nature whatsoever, including any rights or claims

18 based on any putative successor or transferee liability, as set forth herein, because, in each case,

19 one or more of the standards set forth in section 363(f)(1)–(5) of the Bankruptcy Code has been

20 satisfied. All parties in interest, including, without limitation, any holders of Liens, Claims, and/or

21
     Interests, and holders of any consent and preferential purchase rights related to oil and gas interests
22
     or surface rights, and any non-Debtor counterparties to the Assigned Contracts, who did not object,
23
     or who withdrew their objection, to the Sale, the Motion, the assumption and assignment of the
24

25 applicable Assigned Contracts or the associated Cure Amounts are deemed to have consented to the

26 relief granted herein pursuant to section 363(f)(2) of the Bankruptcy Code. Those (i) holders of

27 Liens, Claims, or Interests and (ii) non-Debtor parties to Assigned Contracts that did object fall

28
     1618622.1 26932                                   13
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55               Desc
                                 Main Document    Page 16 of 54



     within one or more of the other subsections of section 363(f) of the Bankruptcy Code or are
 1

 2 adequately protected by having their Liens, Claims, or Interests, if any, attach to the portion of the

 3 proceeds of the Sale ultimately attributable to the Assets against or in which they claim an interest,

 4 in the order of their priority, with the same validity, force and effect, if any, which they now have

 5
     against such Assets, subject to any claims and defenses the Trustee, Debtor or their Estate may
 6
     possess with respect thereto.
 7
                                                No Successorship
 8
              T.       Neither the Buyer nor any of its affiliates are successors to the Trustee, the Debtor
 9

10 or the Estate by reason of any theory of law or equity, and neither the Buyer nor any of its affiliates

11 shall assume or in any way be responsible for any liability or obligation of any of the Trustee, the

12 Debtor and/or the Estate, except as otherwise expressly provided in the APA.

13
                                               Assigned Contracts
14
              U.       The Trustee has demonstrated (i) that it is an exercise of his sound business
15
     judgment to assume and assign the Assigned Contracts to the Buyer in each case in connection with
16

17 the consummation of the Sale and (ii) that the assumption and assignment of the Assigned

18 Contracts to the Buyer is in the best interests of the Trustee, the Debtor, the Estate and its creditors,

19 and other parties in interest. The Assigned Contracts being assigned to the Buyer are an integral

20 part of the Assets being purchased by the Buyer and, accordingly, such assumption, assignment and

21
     cure of any defaults under the Assigned Contracts are reasonable and enhance the value of the
22
     Debtor’s Estate. Any non-Debtor counterparty to an Assigned Contract that has not actually filed
23
     with the Court an objection to such assumption and assignment in accordance with the terms of the
24

25 Motion is deemed to have consented to such assumption and assignment.

26                                  Cure Amounts and Adequate Assurance

27

28
     1618622.1 26932                                    14
Case 9:19-bk-11573-MB          Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55              Desc
                                Main Document    Page 17 of 54



              V.       The Trustee and the Buyer, as applicable, have, including by way of entering into
 1

 2 the APA, agreeing to the provisions relating to the Assigned Contracts therein, entering into

 3 relevant stipulations with counterparties (i) cured, or provided adequate assurance of cure, of any

 4 default existing prior to the date hereof under any of the Assigned Contracts within the meaning of

 5
     section 365(b)(1)(A) of the Bankruptcy Code and (ii) provided compensation or adequate assurance
 6
     of compensation to any party for any actual pecuniary loss to such party resulting from a default
 7
     prior to the date hereof under any of the Assigned Contracts within the meaning of section
 8
     365(b)(1)(B) of the Bankruptcy Code and the Buyer has, based upon the record of these
 9

10 proceedings, including the evidence presented by the Trustee at the Sale Hearing, provided

11 adequate assurance of its future performance of and under the Assigned Contracts pursuant to

12 sections 365(b)(1) and 365(f)(2) of the Bankruptcy Code. The Buyer’s promise under the APA to

13
     perform the obligations under the Assigned Contracts after the Effective Time shall constitute
14
     adequate assurance of future performance under the Assigned Contracts being assigned to the
15
     Buyer within the meaning of sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code. The
16

17 Cure Amounts are hereby deemed to be the sole amounts necessary to cure any and all defaults

18 under the Assigned Contracts under section 365(b) of the Bankruptcy Code.

19                                  Time Is of the Essence; Waiver of Stay
20            W.       Time is of the essence in consummating the Sale. In order to maximize the value of
21
     the Assets, it is essential that the sale and assignment of the Assets occur within the time
22
     constraints set forth in the APA. Accordingly, there is cause to waive the stays contemplated by
23
     Bankruptcy Rules 6004 and 6006.
24

25            NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

26 THAT:

27                                             Motion is Granted
28
     1618622.1 26932                                   15
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                 Desc
                                 Main Document    Page 18 of 54



              1.       The relief requested by the Motion is granted as set forth herein.
 1

 2

 3

 4                                            Objections Overruled
 5
              2.       Any and all objections to the Motion, including the Objections, or to the relief
 6
     granted herein, or entry of this Order, whether filed, stated on the record before this Court or
 7
     otherwise, which have not been withdrawn, waived, or settled, and all reservations of rights
 8
     included therein, are denied and overruled on the merits. All objections to the entry of this Order
 9

10 or to the relief granted herein that were not timely filed are hereby forever barred.

11            3.       Notice of the Motion, the Bidding Procedures, the Sale (and all transactions
12 contemplated in connection therewith), the assumption and assignment to the Buyer of the

13
     Assigned Contracts, the Cure Amounts, the Sale Hearing, consent and preferential purchase rights
14
     related to oil and gas interests and Surface Rights, and all deadlines related thereto was fair and
15
     equitable under the circumstances and complied in all respects with section 102(1) of the
16

17 Bankruptcy Code and Bankruptcy Rules 2002, 3012, 6004 and 6006.

18                                             Approval of the APA

19            4.       The APA, including all of the terms and conditions thereof, is hereby approved.
20 Pursuant to sections 105, 363 and 365 of the Bankruptcy Code, the Trustee and the Estate are each

21
     authorized and directed to take any and all actions necessary to fulfill the obligations under, and
22
     comply with the terms of, the APA and to consummate the Sale pursuant to and in accordance with
23
     the terms and conditions of the APA and this Order, without further leave of the Court. The
24

25 Trustee is further authorized to pay, without further order of this Court, whether before, at, or after

26 the Closing, any expenses or costs that are required to be paid in order to consummate the

27 transactions contemplated by the APA or perform the Estate’s obligations under the APA.

28
     1618622.1 26932                                     16
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55               Desc
                                 Main Document    Page 19 of 54



              5.       Each of the Trustee and the Estate are authorized, in accordance with the APA, to
 1

 2 execute and deliver, and empowered to perform under, consummate, and implement, the APA,

 3 together with all additional instruments, documents, and other agreements that may be reasonably

 4 necessary or desirable to implement the APA, and to take all further actions as may be reasonably

 5
     requested by the Buyer for the purpose of assigning, transferring, granting, conveying and
 6
     conferring to the Buyer or reducing to possession, the Assets, or as may be reasonably necessary or
 7
     appropriate to the performance of the obligations as contemplated by the APA.
 8
                                             Binding Effect of Order
 9

10            6.       This Order and the APA shall be binding upon all creditors of, and equity holders in,

11 the Debtor and any and all other parties in interest, including, without limitation, any and all

12 holders of Liens, Claims, and Interests (including holders of any rights or claims based on any

13
     putative successor or transferee liability) of any kind or nature whatsoever, all non-Debtor parties
14
     to the Assigned Contracts, the Buyer, all successors and assigns of the Buyer, the Debtor and its
15
     affiliates and subsidiaries, the Trustee and any successor trustee appointed in the Debtor’s chapter
16

17 11 cases or upon a conversion to chapter 7 under the Bankruptcy Code. Nothing contained in any

18 chapter 11 (or other) plan confirmed in these bankruptcy cases or the confirmation order

19 confirming any such plan shall conflict with or derogate from the provisions of the APA or this

20 Order. To the extent of any such conflict or derogation, the terms of this Order shall govern.

21
                                            Amendments to the APA
22
              7.       The APA and any related agreements, documents, or other instruments may be
23
     modified, amended, supplemented or restated by the parties thereto in a writing signed by both
24

25 parties and in accordance with the terms thereof, without further order of this Court, provided that

26 any such modification, amendment, supplement or restatement should not have a material adverse

27 effect on the Debtor’s Estate, absent Court authorization. In that respect, to the extent the Trustee

28
     1618622.1 26932                                    17
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                  Desc
                                 Main Document    Page 20 of 54



     has been authorized to abandon any asset of the Estate, the Trustee shall be deemed authorized to
 1

 2 enter into any modification or amendment to the APA, that has been agreed between the Seller and

 3 Buyer in a writing signed by both parties and in accordance with the terms thereof, without further

 4 order of this Court, to include any abandoned asset as part of the Assets under the APA; and only in

 5
     that event, such assets shall be included in the Assets sold pursuant to this Order and shall be
 6
     subject to all the terms, provisions and protections provided herein. The APA shall not be altered,
 7
     amended, rejected, discharged or otherwise affected by any chapter 11 plan proposed or confirmed
 8
     in these bankruptcy cases or in any converted case under chapter 7 of the Bankruptcy Code,
 9

10 without the prior written consent of the Buyer.

11                                   Transfer of the Assets Free and Clear
12            8.       The Buyer shall assume and be liable for only those liabilities expressly assumed
13
     pursuant to the APA. Pursuant to sections 105(a), 363(b), 363(f), and 365(b) of the Bankruptcy
14
     Code, upon the Closing, the Assets shall be transferred to the Buyer free and clear of any and all
15
     Liens, Claims, and Interests of any kind or nature whatsoever, with the sole exception of the
16

17 Permitted Encumbrances and the Assumed Obligations. For purposes of this Order, “Liens,”

18 “Claims,” and “Interests” shall mean:

19                     a.     any and all charges, liens (statutory or otherwise), claims, mortgages, leases,
                              subleases, hypothecations, deeds of trust, pledge, security interests, options,
20                            rights of use or possession, rights of first offer or first refusal (or any other
21                            type of preferential arrangement), rights of consent, rights of setoff,
                              successor liability, easements, servitudes, restrictive covenants, interests or
22                            rights under any operating agreement, encroachments, encumbrances, third-
                              party interests or any other restrictions or limitations of any kind with respect
23                            to the Assets including all the encumbrances or other restrictions or
                              limitations on use set forth in Paragraph R above (collectively, “Liens”);
24
                       b.     any and all claims as defined in section 101(5) of the Bankruptcy Code and
25
                              jurisprudence interpreting the Bankruptcy Code, including, without
26                            limitation, (i) any and all claims or causes of action based on or arising under
                              any labor, employment or pension laws, (ii) any and all claims or causes of
27                            action based upon or relating to any putative successor or transferee liability,
                              and (iii) any and all other claims, causes of action, rights, remedies,
28
     1618622.1 26932                                     18
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                  Desc
                                 Main Document    Page 21 of 54



                              obligations, liabilities, counterclaims, cross-claims, third party claims,
 1                            demands, restrictions, responsibilities, or contribution, reimbursement,
 2                            subrogation, or indemnification claims or liabilities based on or relating to
                              any act or omission of any kind or nature whatsoever asserted against any of
 3                            the Trustee, the Debtor or the Estate or any affiliates, subsidiaries, directors,
                              officers, agents, successors or assigns in connection with or relating to the
 4                            Debtor, its operations, business, or liabilities, the Trustee’s marketing and
                              bidding process with respect to the Assets, the Assigned Contracts, or the
 5
                              transactions contemplated by the APA including all the claims set forth in
 6                            Paragraph R above (collectively, “Claims”); and

 7                     c.     any and all equity or other interests of any kind or nature whatsoever in or
                              with respect to (x) the Debtor or its respective affiliates, subsidiaries,
 8                            successors or assigns, (y) the Assets, or (z) the Assigned Contracts, including
                              all the interests set forth in Paragraph R above (collectively, “Interests”),
 9
     whether in law or in equity, known or unknown, choate or inchoate, filed or unfiled, scheduled or
10

11 unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or unperfected, allowed or

12 disallowed, contingent or non-contingent, liquidated or unliquidated, matured or unmatured,

13 material or non-material, disputed or undisputed, direct or indirect, and whether arising by

14
     agreement, understanding, law, equity or otherwise, and whether occurring or arising before, on or
15
     after the Petition Date, or occurring or arising prior to the Closing.
16
              9.       Of the tax claims and liens asserted by the County of Santa Barbara Treasurer-Tax
17

18 Collector, the total amount asserted for all taxable periods through October 31, 2020 is

19 $6,574,501.45 which includes all amounts asserted against the Debtor and/or the Estate as owing to

20 the County of Santa Barbara Treasurer-Tax Collector, including but not limited to, taxes, penalties,

21 interest, attorneys’ fees and costs. Notwithstanding this claim, the actual Assumed Real Property

22
     Taxes for the purchased Assets located in Santa Barbara County solely for purposes of the APA
23
     shall be $4,806,644.99 (the “Assumed SB Real Property Taxes”), which comprises all accrued
24
     amounts owing to the County of Santa Barbara Treasurer-Tax Collector through the Effective
25
                                                                                            th
26 Time (as defined under the APA) (i.e. August 1, 2020), including but not limited to, 1/12 (or

27 $47,434.95) of the total taxes that have been assessed against the Assets located in Santa Barbara

28
     1618622.1 26932                                     19
Case 9:19-bk-11573-MB         Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                  Desc
                               Main Document    Page 22 of 54



     County for the 2020-2021 fiscal tax year, which covers the period of July 1, 2020 through June 30,
 1
                              th
 2 2021 (for clarity, the 1/12 covers the period from July 1, 2020 through the Effective Time (i.e.

 3 August 1, 2020)). Notwithstanding the Assumed SB Real Property Taxes definition as used herein

 4 for purposes of the APA, the Buyer shall remain responsible to the County of Santa Barbara

 5
     Treasurer-Tax Collector for payment of $5,387,597.70 in taxes, penalties, interest, costs, and
 6
     attorneys’ fees consisting of the amounts calculated through October 31, 2020 (which includes the
 7
     2020-2021 tax year taxes of $569,219.42 and a cancellation in penalties, interest, costs, and
 8
     attorney fees of $1,200,304.65) (the “Total SB Taxes Through Fiscal 2020-2021”). The Total SB
 9

10 Taxes Through Fiscal 2020-2021 (i.e. $5,387,597.70) shall constitute a Permitted Encumbrance

11 and an Assumed Obligation. The Assets shall be transferred free and clear of all other Liens,

12 Claims and Interests owed to or asserted by the County of Santa Barbara Treasurer-Tax Collector.

13
     For the avoidance of doubt, nothing in this paragraph shall impact Buyer’s assumption under the
14
     APA of Assumed Real Property Taxes in respect of the Assets located in Kern County, and the
15
     claims and liens securing those taxes shall constitute a Permitted Encumbrance and Assumed
16

17 Obligation without modification.      The Total SB Taxes Through Fiscal 2020-2021 will be subject

18 to the following terms of payment: (i) $1,000,000 due on the Closing Date (the “Initial Payment”),

19 (ii) $877,519.54 due on or before December 31, 2021, (iii) $877,519.54 due on or before

20 December 31, 2022, (iv) $877,519.54 due on or before December 31, 2023, (v) $877,519.54 due on

21
     or before December 31, 2024, and (vi) $877,519.54 due on or before December 31, 2025. The
22
     Initial Payment will first be applied to the $569,219.42 of billed taxes relating to fiscal year 2020-
23
     2021, and then to other amounts outstanding on account of the Total SB Taxes Through Fiscal
24

25 2020-2021. The Assets will be subject to future assessments in the ordinary course, including for

26 fiscal year 2021-2022, which amounts shall be due pursuant to normal payment terms under

27 applicable state law and shall be timely paid by the Buyer. As long as the payments to the Santa

28
     1618622.1 26932                                   20
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                  Desc
                                 Main Document    Page 23 of 54



     Barbara Treasurer-Tax Collector as contemplated by this Sale Order are timely made without
 1

 2 default, no interest, penalties or fees will accrue on any amounts comprising the Total SB Taxes

 3 Through Fiscal 2020-2021. The tax liens of the SB Taxing Authorities and Kern County are

 4 adequately protected by the terms of this Order. Seller’s right to seek reassessments of the taxes

 5
     assessed for fiscal year 2020-2021 shall remain unimpaired by this Order but shall be subject to
 6
     state law. Notwithstanding anything to the contrary in this Sale Order, any value allocations made
 7
     by the Trustee or the Buyer, including any value allocations contained within the Allocated Value
 8
     Letter, will not be binding upon the County of Santa Barbara, the Assessor, or the Treasurer-Tax
 9

10 Collector in any reassessment proceeding or otherwise. Nothing contained in paragraph 9 shall be

11 deemed to modify section 3.08(a)(5) of the APA.

12                                        Vesting of Assets in the Buyer
13
              10.      The transfer of the Assets to the Buyer pursuant to the APA shall constitute a legal,
14
     valid, and effective transfer of the Assets on the Closing, and shall vest the Buyer with all of the
15
     Trustee, the Debtor and the Estate’s right, title and interests in the Assets free and clear of all Liens,
16

17 Claims, and Interests of any kind or nature whatsoever (with the sole exception of the Permitted

18 Encumbrances and the Assumed Obligations).

19            11.      The Buyer is hereby authorized in connection with the consummation of the Sale to
20 allocate the Assets, including the Assigned Contracts, among its affiliates, agents, designees,

21
     assigns, and/or successors, in a manner as it in its sole discretion deems appropriate, and to assign,
22
     lease, sublease, license, sublicense, transfer, or otherwise dispose of any of the Assets, including
23
     the Assigned Contracts, to its affiliates, designees, assignees and/or successors with all of the rights
24

25 and protections accorded to the Buyer under this Order and the APA with respect thereto, and the

26 Trustee, the Debtor and the Estate shall cooperate with and take all actions reasonably requested by

27 the Buyer to effectuate any of the foregoing.

28
     1618622.1 26932                                     21
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                    Desc
                                 Main Document    Page 24 of 54



                                                   Release of Liens
 1

 2            12.      If any person or entity that has filed any financing statements, mortgages,

 3 mechanic’s liens, lis pendens, or any other documents or agreements evidencing a Lien on the

 4 Debtor or any of the Assets conveyed pursuant to the APA and this Order shall not have delivered

 5
     to the Trustee prior to the Closing, in proper form for filing and executed by the appropriate parties,
 6
     termination statements, instruments of satisfaction, or releases of all Liens which the person or
 7
     entity has with respect to the Debtor or the Assets or otherwise, then (a) the Trustee or the Buyer is
 8
     hereby authorized to execute and file such statements, instruments, releases and other documents
 9

10 on behalf of the person or entity with respect to the Assets, and (b) the Buyer is hereby authorized

11 to file, register, or otherwise record a certified copy of this Order, which, once filed, registered, or

12 otherwise recorded, shall constitute conclusive evidence of the release of all Liens in the Assets of

13
     any kind or nature whatsoever. Upon releasing of any Liens, the Liens will attach to the proceeds
14
     of the Sale in the order and priority that existed prior to such releases.
15
                         Deemed Consent and Waiver of Preferential Purchase Rights
16

17            13.      Parties with an oil and gas interest or an interest in a surface right, including,

18 without limitation, a royalty interest or working interest providing for consent rights or preferential

19 purchase rights with respect to certain of the Assets and who received notice in accordance with the

20 applicable provisions of the APA and the Bidding Procedures Order and failed to timely object are

21
     hereby deemed to consent to the Sale and/or waive their ability (if any) to exercise any preferential
22
     purchase right or consent right with respect to the Sale.
23
                              Police and Regulatory Power of Governmental Units
24

25            14.      Nothing in this Order or the APA releases, nullifies, precludes, or enjoins the

26 enforcement of any police or regulatory liability to a governmental unit that any entity would be

27 subject to as the post-sale owner or operator of property after the date of entry of this Order;

28
     1618622.1 26932                                       22
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                Desc
                                 Main Document    Page 25 of 54



     provided, however, that neither the Buyer nor any of its affiliates shall assume any liability of the
 1

 2 Debtor, the Trustee or the Estate to a governmental unit (as defined in section 101(27) of the

 3 Bankruptcy Code) for penalties, fines, response costs, or other expenses incurred for any period

 4 prior to the Closing of the Sale Transaction. Nothing in this Order or the APA authorizes the

 5
     transfer or assignment of any governmental (a) license, (b) permit, (c) registration, (d) authorization
 6
     or (e) approval, or the discontinuation of any obligation thereunder, without compliance with all
 7
     legal requirements and approvals under police or regulatory law applicable to such transfer or
 8
     assignment or to the discontinuation of such obligation. Provided however, to the extent provided
 9

10 by section 525 of the Bankruptcy Code, no governmental unit may deny, revoke, suspend, or refuse

11 to renew any permit, license, or similar grant relating to the operation of the Assets against a

12 bankrupt or debtor, or another person with whom such bankrupt or debtor has been associated,

13
     solely on account of the filing or pendency of a chapter 11 case or the insolvency of such party.
14
     Nothing in this Order divests any tribunal of any jurisdiction it may have under police or regulatory
15
     law to interpret this Order or to adjudicate any defense asserted under this Order.
16

17                            Assumption and Assignment of Assigned Contracts

18            15.      Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and subject to and

19 conditioned upon the Closing, the Trustee’s assumption and assignment to the Buyer of the

20 Assigned Contracts is hereby approved, and the requirements of section 365(b)(1) of the

21
     Bankruptcy Code with respect thereto are hereby deemed satisfied.
22
              16.      The Trustee is hereby authorized, in accordance with the APA and in accordance
23
     with sections 105(a) and 365 of the Bankruptcy Code, to (i) assume and assign to the Buyer the
24

25 Assigned Contracts, effective upon and subject to the occurrence of the Closing, free and clear of

26 all Liens, Claims, and Interests of any kind or nature whatsoever (with the sole exception of the

27 Permitted Encumbrances and the Assumed Obligations), which Assigned Contracts, by operation

28
     1618622.1 26932                                    23
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                 Desc
                                 Main Document    Page 26 of 54



     of this Order, shall be deemed assumed and assigned to the Buyer effective as of the Closing, and
 1

 2 (ii) execute and deliver to the Buyer such documents or other instruments as the Buyer may deem

 3 necessary to assign and transfer the Assigned Contracts to the Buyer.

 4            17.      Subject to Paragraph 17 hereof:
 5
                       a.     The Trustee is authorized to and may assume all of the Assigned Contracts
 6                            in accordance with section 365 of the Bankruptcy Code.

 7                     b.     The Trustee is authorized to and may assign each Assigned Contract to the
                              Buyer in accordance with sections 363 and 365 of the Bankruptcy Code, and
 8                            any provisions in any Assigned Contract that prohibit or condition the
                              assignment of such Assigned Contract on the consent of the counterparty
 9                            thereto or allow the non-Debtor party to such Assigned Contract or Assigned
10                            Lease to terminate, recapture, impose any penalty, condition, renewal or
                              extension, or modify any term or condition upon the assignment of such
11                            Assigned Contract, shall constitute unenforceable anti-assignment provisions
                              which are expressly preempted under section 365 of the Bankruptcy Code
12                            and void and of no force and effect.
13                     c.     All requirements and conditions under sections 363 and 365 of the
                              Bankruptcy Code for the assumption and assignment of the Assigned
14
                              Contracts by the Trustee to the Buyer have been satisfied.
15
                       d.     Upon the Closing, the Assigned Contracts shall be transferred and assigned
16                            to, and remain in full force and effect for the benefit of, the Buyer in
                              accordance with their respective terms, notwithstanding any provision in any
17                            such Assigned Contract (including those of the type described in sections
                              365(b)(2), 365(e)(1) and 365(f) of the Bankruptcy Code) that prohibits,
18
                              restricts, limits, or conditions such assignment or transfer pursuant to section
19                            365(k) of the Bankruptcy Code.

20                     e.     After the Trustee’s transfer and assignment of the Assigned Contracts to the
                              Buyer, in accordance with sections 363 and 365 of the Bankruptcy Code, the
21                            Buyer shall be fully and irrevocably vested in all right, title, and interest of
                              each Assigned Contract.
22
                       f.     Any portion of any Assigned Contract which purports to permit a
23
                              counterparty thereunder to cancel the remaining term of such Assigned
24                            Contract if the Debtor discontinues its use or operation of the property is
                              void and of no force and effect, and shall not be enforceable against the
25                            Buyer, or its assignees and sublessees; and the counterparty under any such
                              Assigned Contract shall not have the right to cancel or otherwise modify the
26                            Assigned Contract or increase the rent, assert any claim or impose any
                              penalty by reason of such discontinuation, the Trustee or Debtor’s cessation
27
                              of operations, the assignment of such Assigned Contract to the Buyer, or the
28                            interruption of business activities at any of the leased premises.
     1618622.1 26932                                     24
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                Desc
                                 Main Document    Page 27 of 54



              18.      All defaults and all other obligations under the Assigned Contracts occurring,
 1

 2 arising or accruing prior to the assignment thereof to the Buyer at Closing (without giving effect to

 3 any acceleration clauses or any default provisions of the kind specified in section 365(b)(2) of the

 4 Bankruptcy Code) are deemed to have been cured or satisfied by the payment of the proposed Cure

 5
     Amounts, which shall cure all monetary defaults, if any, under each Assigned Contract in the
 6
     amounts set forth in the Assumption Notice, as corrected by the Notice of Correction (docket no.
 7
     1334) or any Supplemental Assumption Notice (or any other cure amount reached by agreement
 8
     after an objection to the proposed cure amount by a counterparty to an Assigned Contract), which
 9

10 was served in compliance with the Bidding Procedures Order, and as set forth on Exhibit 1 hereto

11 (the “Cure Amounts”), and which Cure Amounts were satisfied, or shall be satisfied as soon as

12 practicable, by the Trustee or by the Buyer, as the case may be, as provided in the APA. With

13
     respect to any mineral and/or oil and gas leases and/or interests that are being assumed by the
14
     Trustee and assigned to the Buyer, the pre-petition cure amount is zero and no pre-petition cure
15
     amount will be paid.
16

17            19.      For all Assigned Contracts for which the Assumption Notice was served, the Trustee

18 and the Buyer, as applicable, are each authorized and directed to pay their respective portion of all

19 Cure Amounts required to be paid by such parties in accordance with the APA upon the later of (a)

20 the Closing and (b) for any Assigned Contracts for which an objection has been filed to the

21
     assumption and assignment of such agreement or the Cure Amounts relating thereto and such
22
     objection remains pending as of the date of this Order, the resolution of such objection by
23
     settlement or order of this Court. For all Assigned Contracts for which a supplemental assumption
24

25 notice was served, the Trustee and the Buyer, as applicable, are each authorized and directed to pay

26 their respective portion of all Cure Amounts required to be paid by such parties in accordance with

27 the APA upon the later of (x) 14 days following service of the supplemental notice of assumption

28
     1618622.1 26932                                    25
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                  Desc
                                 Main Document    Page 28 of 54



     and assignment and (y) if an objection to the supplemental notice of assumption and assignment is
 1

 2 timely filed in accordance with the Bidding Procedures Order, the resolution of such objection by

 3 settlement or order of this Court.

 4            20.      Pursuant to section 365(k) of the Bankruptcy Code, the Trustee, the Debtor and the
 5
     Estate shall be relieved from any liability for any breach for any Assigned Contract that occurs
 6
     after the effectiveness of such assumption and assignment to the Buyer.
 7
                                           Consent to Sale Stipulations
 8
              21.      The consent to sale stipulations filed as docket nos. 1300, 1302, 1351, 1360, 1363,
 9

10 and 1369 are approved.

11                                     Modification of the Automatic Stay
12            22.      The automatic stay provisions of section 362 of the Bankruptcy Code are lifted and
13
     modified to the extent necessary to implement the terms and conditions of the APA and the
14
     provisions of this Order.
15
                               Release of Liens by Creditors; Collection of Assets
16

17            23.      Except as expressly provided to the contrary in this Order or in the APA, the holder

18 of any valid Lien, Claim or Interest in the Debtor or the Assets shall, as of the Closing, be deemed

19 to have waived and released such Lien, Claim or Interest, without regard to whether such holder

20 has executed or filed any applicable release, and such Lien, Claim or Interest shall automatically,

21
     and with no further action by any party, attach to the portion of the proceeds of the Sale ultimately
22
     attributable to the Assets against or in which they claim an interest, in the order of their priority,
23
     with the same validity, force, and effect, if any, which they now have against such Assets, subject
24

25 to any claims, defenses and objections, if any, that the Trustee, the Debtor or the Estate may

26 possess with respect thereto. Notwithstanding the foregoing, any such holder of such a Lien,

27 Claim, or Interest is authorized and directed to execute and deliver any waivers, releases, or other

28
     1618622.1 26932                                    26
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                Desc
                                 Main Document    Page 29 of 54



     related documentation, as reasonably requested by the Trustee; provided that, this Paragraph 23
 1

 2 shall not apply to or affect Permitted Encumbrances or Assumed Obligations.

 3                                   Amendments and Surrender of Leases

 4            24.      As part of and in aid of the Sale, the Trustee is authorized to modify and/or amend
 5
     any of the leases and executory contracts or surrender to any respective lessor or interest holder
 6
     any of the leases or executory contracts that go unsold rather than abandon them.
 7
                                        Payment from the Sale Proceeds
 8
              25.      The Trustee is authorized to pay UBS AG, or its successor in interest (“UBS”), to
 9

10 the extent of cash proceeds, after appropriate reserves, amounts due on account of UBS’ post-

11 petition liens promptly upon closing, after deducting: (a) the sum of $400,000.00 in cash at closing,

12 (UBS or its assignee shall be liable upon receipt of the Production Payment for payment to

13
     TenOaks Energy Partners, LLC (“TenOaks”) pursuant to its retention agreement of 2% of all
14
     dollars as received under the Production Payment after Aggregate Consideration received under the
15
     Purchase Agreement exceeds $20 million. UBS shall have no additional obligations under the
16

17 TenOaks retention agreement); (b) payment to pre-Trustee professionals of $303,500.00 pursuant

18 to paragraph 27 below; (c) the amount of Deferred Fees pursuant to the most recent amendment to

19 the Credit Agreement to professionals in satisfaction of carveout in their favor set forth in the

20 Trustee financing agreement with UBS; (d) the sum of $500,000.00 to be held by the Trustee as the

21
     Litigation Fund set forth in paragraph 29 below; and (e) the sum of $500,000.00 to be held by the
22
     Trustee as the Appeals Escrow set forth in paragraph 29 below. Payments to UBS shall first be
23
     applied to retire the $1,191,862 advanced by UBS AG, Stamford Branch to the Trustee for post-
24

25 petition financing on or before November 21, 2019. UBS’ liens shall continue to attach to all

26 property of the estate until conveyed to a Buyer or paid as set forth above. Without limiting the

27

28
     1618622.1 26932                                     27
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                 Desc
                                 Main Document    Page 30 of 54



     foregoing, the liens securing any unpaid post and pre-petition obligations to UBS shall attach to
 1

 2 any non-cash consideration received by the Trustee.

 3            26.      Additionally, after payment of the Deferred Fees in full, the Trustee is authorized to

 4 assign all of its rights to be a party to and to receive at Closing the Production Payment

 5
     Conveyance, the Oil Sales Agreement, and the Deed of Trust (each as defined in the APA) to UBS
 6
     or its designee as partial payment of UBS’ claims. The Trustee, UBS and Buyer are authorized to
 7
     modify the forms of Production Payment Conveyance, Oil Sales Agreement, and Deed of Trust to
 8
     reflect such arrangement and (i) at Closing, UBS or its designee will execute all such documents in
 9

10 place of Trustee, (ii) all originals and copies of such documents, to be delivered to Trustee will

11 instead be delivered to UBS or its designee, (iii) the Trustee will have no obligations or rights

12 thereafter under any such documents, (iv) following assignment, Buyer shall recognize UBS or its

13
     designee as Buyer’s counterparty to all such documents entitled to all of the rights and benefits
14
     thereunder that otherwise would have accrued to Trustee, and (v) UBS or its designee shall make to
15
     Buyer the representations and warranties set forth in Section 6.01 through Section 6.03 of the APA,
16

17 mutatis mutandis. Based on the testimony of TenOaks and on the record at the Sale Hearing, the

18 Court finds that the value of the Production Payment (as defined in the APA) is $7,681,522.

19            27.      Notwithstanding anything to the contrary herein, the Trustee is authorized to reserve
20 the sum of $303,500 from the proceeds of the Sale (the “Escrowed Funds”) and the Trustee is

21
     authorized to pay the Escrowed Funds at Closing (with the consent of UBS as a carveout from its
22
     liens and superpriority claims) as follows on account of the allowed fees and expenses of Estate
23
     professionals incurred from the Petition Date through the date of appointment of the Trustee: (1)
24

25 $140,991.20 to Weltman & Moskowitz, LLP, counsel to the Debtor (representing 27.9% of the

26 total interim allowed fees and expenses of $504,478.99); (2) $25,447.96 to Epiq Corporate

27 Restructuring LLC, claims and noticing agent to the Debtor (representing 32.4% of the total

28
     1618622.1 26932                                     28
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                Desc
                                 Main Document    Page 31 of 54



     asserted fees and expenses of $78,531.74, which are deemed allowed); (3) $100,709.56 to
 1

 2 Pachulski Stang Ziehl & Jones, counsel to the Committee (representing 27.9% of the total interim

 3 allowed fees and expenses of $360,347.72); (4) $30,586.33 to Conway MacKenzie, Inc., financial

 4 advisor to the Committee (representing 27.9% of the total interim allowed fees and expenses of

 5
     $109,440.59); and (5) $5,764.95 to Cole Schotz P.C., Texas counsel to the Committee
 6
     (representing 27.9% of the total final allowed fees and expenses of $20,627.50). Each professional
 7
     listed above consents to the treatment provided above, and acceptance of those sums from the
 8
     Escrowed Funds shall satisfy in full all administrative expenses in favor of the recipient through
 9

10 and including October 21, 2019, and the balance of such administrative claims shall be waived

11 against the Estate. The Trustee and UBS agree not to object to final fee applications of Estate

12 professionals covering the pre-Trustee period so long as such applications are consistent with the

13
     foregoing interim allowed amounts previously approved by the Court for such period.
14
                                                Valuing the Assets
15
              28.      The Court finds that the Purchase Price as set forth in the APA, which is hereby
16

17 confirmed, is the current fair market value of the Assets sold to the Buyer. The Court further finds

18 that pursuant to Fed. R. Bankr. P. 3012, the value of the secured interests of GLR, LLC, Rival Well

19 Services, Inc., the California State Controller Tax Administration Section, Northern California

20 Collection Service, Inc., California Asphalt Production, Inc., GTL1, LLC and GIT, Inc. are zero

21
     and finds that, to the extent such claims are asserted to be secured, they are out of the money and
22
     are entirely unsecured.
23
                                       Litigation Fund & Appeals Escrow
24

25            29.      In accordance with the APA, of the cash consideration received at closing, the

26 Trustee is authorized to contribute $500,000 of the sale proceeds to a litigation fund (the

27 “Litigation Fund”) set aside for investigating and prosecuting litigation claims. UBS shall also

28
     1618622.1 26932                                    29
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                   Desc
                                 Main Document    Page 32 of 54



     contribute $500,000 to the Litigation Fund. The Litigation Fund shall be available for the Trustee
 1

 2 to pursue claims against the Debtor’s insiders and affiliates for the benefit of creditors of the Estate.

 3 In addition, the APA provides for an escrow of $500,000 to defend any appeals from this Order (as

 4 defined in the APA, the “Appeals Escrow”). In accordance with the APA, the Buyer shall fund the

 5
     Appeals Escrow at Closing from the adjusted Purchase Price otherwise payable to Seller, and the
 6
     Appeals Escrow shall be governed by the applicable terms of the APA and is approved.
 7
                                          Effect of Recordation of Order
 8
              30.      This Order, once filed, registered, or otherwise recorded, (a) shall be effective as a
 9

10 conclusive determination that, upon the Closing, all Liens, Claims and Interests of any kind or

11 nature whatsoever (with the sole exception of the Permitted Encumbrances and the Assumed

12 Obligations) existing as to the Assets prior to the Closing have been unconditionally released,

13
     discharged, and terminated and that the conveyances described herein have been effected, and (b)
14
     shall be binding upon and shall govern the acts of all persons and entities including, without
15
     limitation, all filing agents, filing officers, title agents, title companies, recorders of mortgages,
16

17 recorders of deeds, registrars of deeds, administrative agencies, governmental departments,

18 secretaries of state, federal, state, local officials, notaries, protonotaries, and all other persons and

19 entities who may be required by operation of law, the duties of their office, or contract, to accept,

20 file, register or otherwise record or release any documents or instruments, or who may be required

21
     to report or insure any title or state of title in or to, the Assets. Each and every federal, state, and
22
     local governmental agency or department is hereby authorized to accept any and all documents and
23
     instruments necessary and appropriate to consummate the transactions contemplated by the APA,
24

25 including, without limitation, recordation of this Order. Notwithstanding the prior two sentences

26 and for the avoidance of doubt, section 1146(a) of the Bankruptcy Code shall not apply to the Sale.

27

28
     1618622.1 26932                                      30
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                  Desc
                                 Main Document    Page 33 of 54



                                         Administrative Priority Status
 1

 2            31.      Any amounts that become payable by the Trustee, the Debtor or the Estate to the

 3 Buyer pursuant to the APA and any related agreements executed in connection therewith shall (a)

 4 be entitled to superpriority administrative expense claim status with priority over any and all other

 5
     claims under sections 503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code; (b) not be subordinate
 6
     to any other administrative expense claim against the Debtor, (c) not be altered, amended,
 7
     discharged or affected by any chapter 11 plan proposed or confirmed in these bankruptcy cases
 8
     without the prior written consent of the Buyer, and (d) be paid by the Trustee in the time and
 9

10 manner provided for in the APA without further order of this Court.

11                                 Prohibition of Actions Against the Buyer
12            32.      Except for the Permitted Encumbrances and the Assumed Obligations or as
13
     expressly permitted or otherwise specifically provided for in this Order, the Buyer and its affiliates
14
     shall have no liability or responsibility for any liability or other obligation of the Trustee, the
15
     Debtor, or the Estate, arising under or related to the Assets or otherwise. Without limiting the
16

17 generality of the foregoing, and except as otherwise specifically provided herein and in the APA,

18 the Buyer and its affiliates shall not be liable for any claims against the Trustee, the Debtor, or the

19 Estate, or any of their predecessors or affiliates, and the Buyer and its affiliates shall have no

20 successor or vicarious liabilities of any kind or character including, without limitation, to any

21
     theory of antitrust, warranty, product liability, environmental, successor or transferee liability, labor
22
     law, ERISA, de facto merger, mere continuation, or substantial continuity, whether known or
23
     unknown as of the Closing, now existing or hereafter arising, whether fixed or contingent, with
24

25 respect to the Trustee, the Debtor, the Estate, or any obligations of the Trustee, the Debtor or the

26 Estate, including, without limitation, liabilities on account of the operation of the Debtor’s business

27

28
     1618622.1 26932                                     31
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                 Desc
                                 Main Document    Page 34 of 54



     prior to the Closing or any claims under the WARN Act or any claims related to wages, benefits,
 1

 2 severance or vacation pay owed to employees or former employees of the Debtor.

 3            33.      Effective upon the Closing, with the sole exception of any enforcement of rights

 4 related to the Permitted Encumbrances and the Assumed Obligations all persons and entities shall

 5
     be, and hereby are, forever barred and estopped from (a) taking any action that would adversely
 6
     affect or interfere with the ability of the Trustee and Debtor to transfer the Assets to the Buyer in
 7
     accordance with the terms of this Order and the APA and (b) asserting, prosecuting, or otherwise
 8
     pursuing, whether in law or in equity, in any judicial, administrative, arbitral or other proceeding,
 9

10 any Liens, Claims or Interests of any kind or nature whatsoever against the Buyer and its

11 successors, designees, assigns, or property, or the Assets conveyed under this Order in accordance

12 with the APA.

13
                                                  No Interference
14
              34.      Following the Closing, no holder of a Lien, Claim and/or Interest in or against the
15
     Trustee, the Debtor, the Estate or the Assets shall interfere with the Buyer’s title to or use and
16

17 enjoyment of the Assets based on or related to such Lien, Claim, and/or Interest or any actions that

18 the Trustee or Debtor may take in the Debtor’s bankruptcy cases or any successor cases.

19                                           Retention of Jurisdiction
20            35.      This Court retains jurisdiction to, among other things, interpret, enforce and
21
     implement the terms and provisions of this Order and the APA, all amendments thereto, any
22
     waivers and consents thereunder, and each of the agreements executed in connection therewith in
23
     all respects, including, without limitation, retaining jurisdiction to: (a) compel delivery of the
24

25 Assets or performance of other obligations owed to the Buyer; (b) compel delivery of the proceeds

26 of the Sale or performance of other obligations owed to the Trustee; (c) resolve any disputes arising

27 under or related to the APA, except as otherwise provided therein; (d) interpret, implement, and

28
     1618622.1 26932                                     32
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                 Desc
                                 Main Document    Page 35 of 54



     enforce the provisions of this Order; and (e) protect the Buyer and its affiliates against (i) any
 1

 2 Liens, Claims and Interests in or against the Trustee, the Debtor, the Estate or the Assets of any

 3 kind or nature whatsoever other than the Permitted Encumbrances and the Assumed Obligations

 4 and (ii) any creditors or other parties in interest regarding the turnover of the Assets that may be in

 5
     their possession.
 6
                                                No Stay of Order
 7
              36.      Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), this Order shall be
 8
     effective and enforceable immediately upon entry and its provisions shall be self-executing. In the
 9

10 absence of any person or entity obtaining a stay pending appeal, the Trustee and the Buyer are free

11 to close the Sale under the APA at any time pursuant to the terms thereof.

12                                           Good Faith Purchaser
13
              37.      The Sale contemplated by the APA is undertaken by the Buyer in good faith, as that
14
     term is used in section 363(m) of the Bankruptcy Code, and accordingly, the reversal or
15
     modification on appeal of the authorization provided herein to consummate the Sale shall not affect
16

17 the validity of the Sale to the Buyer (including the assumption and assignment by the Trustee of

18 any of the Assigned Contracts), unless such authorization is duly stayed pending such appeal. The

19 Buyer is a buyer in good faith of the Assets, and is entitled to all of the protections afforded by

20 section 363(m) of the Bankruptcy Code.

21
                                             Preservation of Rights
22
              38.      Nothing contained in the Motion, this Order, the APA, or any allocation schedule
23
     attached or related thereto shall constitute a waiver of or prejudice any argument of a party in
24

25 interest regarding, or the right of any party in interest to contest, the Trustee’s allocation of the

26 proceeds of the Sale and all such rights shall be preserved. Notwithstanding the foregoing, the

27 allocation of the proceeds of the Sale contained in the APA shall be binding between the Trustee

28
     1618622.1 26932                                    33
Case 9:19-bk-11573-MB           Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                Desc
                                 Main Document    Page 36 of 54



     and the Buyer for the purposes set forth in the APA, but not as to the County of Santa Barbara or
 1

 2 the County of Santa Barbara Assessor or Treasurer-Tax Collector.

 3                        Inconsistencies with Prior Orders, Pleadings or Agreements

 4            39.      To the extent of any conflict between the APA and this Order, the terms of this
 5
     Order shall govern. To the extent this Order is inconsistent or conflicts with any prior order or
 6
     pleading in this chapter 11 case, the terms of this Order shall govern and any prior orders shall be
 7
     deemed amended or otherwise modified to the extent inconsistent with this Order.
 8
                                          Failure to Specify Provisions
 9

10            40.      The failure to specifically reference any particular provisions of the APA or other

11 related documents in this Order shall not diminish or impair the effectiveness of such provisions, it

12 being the intent of the Court that the APA and other related documents be authorized and approved.

13
                                                        ###
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1618622.1 26932                                     34
Case 9:19-bk-11573-MB   Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55   Desc
                         Main Document    Page 37 of 54



                                    Exhibit 1




 1618622.1 26932
     Case 9:19-bk-11573-MB                      Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                     Desc
                                                           SURFACE LEASES
                                                 Main Document        Page 38 of 54

Instrument Title                                         Field          Lease Name                    Payee                       Cure Amount

Exhibit "B" First Amendment to Surface Lease Agreement   Zaca Field     Davis                        Grundoon LLC                     $60,000.00
VO-RW-1 Right of Way Agreement 11/10/92                  Santa Maria    Bradley Lands (Section 6 and Bradley Land Company                  $0.00
                                                         Valley         31)
VO-RW-6 Right of Way and Roadway Agreement 4/18/94       Santa Maria    Bradley Lands (Section 5)    Bradley Land Company                 $0.00
                                                         Valley
VO-RW-4 Right of Way Agreement 11/23/92                  Santa Maria    Bradley Lands (Section 31)    Bradley Land Company                $0.00
                                                         Valley
SMVC-6 Amendment to Right of Way Agreement 2/6/74        Santa Maria    Bradley Lands (section 5 and Bradley Land Company                  $0.00
                                                         Valley         6)
MC-70117 Right Of Way Agreement 5/1/80                   Santa Maria    Bradley Lands (Section 5)     Bradley Land Company                $0.00
                                                         Valley
CA-40015 Right Of Way Agreement 2/6/74                   Santa Maria    Bradley Lands (Section 5 and Bradley Land Company                  $0.00
                                                         Valley         6)
MC-6569 Right Of Way Agreement 7/31/74                   Santa Maria    Bradley Lands (section 5)    Bradley Land Company                 $0.00
                                                         Valley
MC-06559 Right of Way Agreement 4/4/73                   Santa Maria    Bradley Lands (Section 6, 31 Bradley Land Company                  $0.00
                                                         Valley         and 36)
MC-6561 Amendment of Right Of Way Agreement 10/15/73     Santa Maria    Bradley Lands (section 6)    Bradley Land Company                 $0.00
                                                         Valley
MC-6574-1 Right Of Way Agreement 8/28/75                 Santa Maria    SMV Field (Section 25 and    Bradley Land Company                  $0.00
                                                         Valley         36)
MC-06585 Right of Way Agreement 9/1/76                   Santa Maria    Bradley Lands (Section 5 and Bradley Land Company                  $0.00
                                                         Valley         6)
MC-6586 Right Of Way Agreement 4/28/76                   Santa Maria    Bradley Lands (section 6)    Bradley Land Company                 $0.00
                                                         Valley
SMVC-2A Right Of Way Agreement 2/7/73                    Santa Maria    Bradley Lands (section 5 and Bradley Land Company                  $0.00
                                                         Valley         6)
SMVC-2B Right Of Way Agreement 5/20/88                   Santa Maria    Bradley Lands (Section 5)    Bradley Land Company                 $0.00
                                                         Valley
SMV 57576 Row Of Way Agreement 6/1/76                    Santa Maria    Bradley Lands (Section 6)     Bradley Land Company                $0.00
                                                         Valley
MC-06589 Road Use Agreement 5/22/74                      Santa Maria    Payne 21 (Section 6)          Bradley Land Company                $0.00
                                                         Valley
VO-RW-3 ROW Agreement dtd 11/23/92                       Santa Maria    Kemp                          Judy A. Rogers                       $0.00
                                                         Valley
                                                                                                      Ronald H. Souza                     $0.00
                                                                                                      Michael J. Souza                  $516.66
VO-RW-2 Right Of Way Agreement 11/14/92                  Santa Maria    Kemp                          Garvin Steele                     $400.00
                                                         Valley
VO-RW-5 Right Of Way Agreement 1/6/94                    Santa Maria    East Valley Farms             Roland and Sally Miller           $600.00
                                                         Valley
MC-70033 Right Of Way Agreement 5/1/78                   Clark Ave      Acquistapace                  Aquistapace Sisters, LLC         $1,000.00
MC-70038 Right Of Way Agreement                          Clark Ave      Nodlew                        Nodlew Inc.                      $1,800.00
MC 66162-Surface Lease-12/11/89                          Cat Canyon     Los Flores                    E&B Natural Resources              $100.00
MC-6575 Right Of Way Agreement 12/19/91                  Santa Maria    Vincent                       Donald Vincent                   $1,300.00
                                                         Valley
                                                                                                      Richard Vincent                  $1,300.00
MC-70021 Easement and Right Of Way Agreement 12/19/83    Cat Canyon     Security/Thomas/Lloyd         Marianne Friedl                      $0.00

MC-70109 Right of Way 3/19/64                            Cat Canyon     Lloyd                         C.M.T. LLC                        $200.00
Letter dated 8/20/43                                     Casmalia       Morganti                      Morganti Ranch, a Limited           $0.00
                                                                                                      Partnership
Agreement dated 12/29/1965                               Casmalia       Casmalia Field-gas Pipeline   Railroad Management               $908.94
                                                                        under railroad                Company, LLC
License Agreement dated 9/5/2000                         Santa Maria    Newlove, Folsom, Pinal,       Orcutt Fee, LLC                  $5,000.00
                                                         Valley         Orcut Fee
License Agreement 9/24/07                                Belridge       McPhail                       Aera Energy, LLC                     $0.00
                                                                                                      Total                           $73,125.60




1615779_1.XLSX                                                         35                                     EXHIBIT 1
      Case 9:19-bk-11573-MB                    Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                            Desc
                                                         OIL AND GASPage
                                                Main Document        LEASES39 of 54
                                                                                                                                            P
                                 Lease/Fee                                                                                                  r
            Field              Property Name                                               Document                                         e Cure Amount

Casmalia            Arrellanes                   OIL AND GAS LEASE DATED 8-16-1930 REC 10-17-1930 IN BK 220 PG 421                                   $103.46
                                                 OIL AND GAS LEASE DATED 4-18-1945 REC 10-17-1930 IN BK 222 PG 528
                                                 AGREEMENT DATED MARCH 30, 1961 BY AND BETWEEN T.T. BONETTI ET AL AND UNION OIL
                                                 (COMMINGLING AGREEMENT)
                                                 QUITCLAIM DEED DATED OCTOBER 27, 1960 FROM UNION OIL TO LESSORS
                                                 QUITCLAIM DEED FROM RALPH J. TINGLE JR. TO UNION OIL
                                                 PARTIAL QUITCLAIM DEED DATED JULY 18, 1985 RECORDED

Casmalia            Bonetti                      OIL AND GAS LEASE DATED 11-1-1964 REC 5-13-1965 BK 2104 PG 1188                                      $85.55
                                                 AMENDMENT TO OIL AND GAS LEASE DATED 10-28-70
                                                 AMENDMENT TO OIL AND GAS LEASE DATED 8-30-67
                                                 AGREEMENT DATED 11-10-1970 (Commingling Agmt)
                                                 AGREEMENT DATED 10-22-1971 (Stip. of Operations)
                                                 PARTIAL QUITCLAIM DEED DATED 07-18-1958, rec. (Doc. No. 039771)

Casmalia            Escolle/Lospe                OIL AND GAS LEASE DATED 03-14-46 REC 4-17-1946 BK 688 PG 45                                           $0.00
                                                 QUITCLAIM DEED DATED 10-16-1946
                                                 QUITCLAIM DEED DATED 8-3-1966
                                                 OIL AND GAS LEASE DATED 1-7-1980
                                                 MEMORANDUM OIL AND GAS LEASE & AGREEMENT DATED 1-7-80 REC 5-29-1980 INSTRUMENT 1980-
                                                 21450
                                                 LEASE AND AGREEMENT DATED 9-25-47 REC 10-16-1947 BK 736 PG 290
                                                 AMENDMENT TO LEASE DATED 1-31-50
                                                 AMENDMENT TO OIL AND GAS LEASE DATED 11-18-52
                                                 AMENDMENT TO OIL AND GAS LEASE DATED 11-6-54
                                                 AMENDMENT TO OIL AND GAS LEASE DATED 12-15-63
                                                 AMENDMENT TO OIL AND GAS LEASE DATED 1-1-1983
                                                 AMENDMENT TO OIL AND GAS LEASE DATED 7-27-2004 (RECORDED)
                                                 ASSIGNMENT OF INTERESTS IN OIL, GAS AND MINERAL LEASE DATED 6-11-1999
                                                 ESCOLLE LEASE RESPONSE.PDF 2

Casmalia            Morganti                     OIL AND GAS LEASE DATED 8-18-30 REC 10-17-1930 BK 222 PG 538                                     $22,176.60
                                                 PARTIAL QUITCLAIM DEED DATED 1-7-1980 RECORDED
                                                 1ST AMEND AND AGREE DTD 5-18-94
                                                 2ND AMEND AND AGREE DTD 05-18-1999
                                                 3RD AMEND AND AGREE 5-18-2004
                                                 4TH AMEND AND AGREE DTD 12-11-2008
                                                 5TH AMEND & AGREE 6-1-2009 'WASTE WATER'
                                                 6TH AMENDMENT AND AGREEMENT DTD FEBRUARY 20, 2014 COUNTERPART A
                                                 6TH AMENDMENT AND AGREEMENT DTD FEBRUARY 20, 2014 COUNTERPART B
                                                 6TH AMENDMENT AND AGREEMENT DTD FEBRUARY 20, 2014 COUNTERPART C
                                                 7TH AMENDMENT AND AGREEMENT 5-15-17
                                                 QUITCLAIM DEED DATED 1-6-1994
                                                 MEMO OF OIL AND GAS LEASE DATED 11-20-95 62 AC PARCEL RECORDED 2-1-96 INSTRUMENT 96-
                                                 006527
                                                 OIL AND GAS LEASE DATED 11-20-95 62 AC PARCEL
                                                 QUITCLAIM DEED DATED 04-01-1965, REC. BK 2214 PG 446

Casmalia            Muscio                       MEMORANDUM OF OIL AND GAS LEASE DATED 11-19-1971 REC 2-14-1972 IN BK 2368 PG 581                    $153.99
                                                 OIL & GAS LEASE DATED 11-19-1971
                                                 AMEND TO OIL AND GAS LEASE DATED 11-10-1976 (RECORDED)
                                                 PARTIAL QUITCLAIM DATED 10-24-1984 (RECORDED)
                                                 LEASE AMENDMENT DATED 12-30-14

Casmalia            Righetti                     OIL AND GAS LEASE DATED 2-8-1934 REC VOL. 301 PG 59                                                 $146.51
                                                 PARTIAL QUITCLAIM DEED DATED 5-6-1958 BK 1526 PG 289
                                                 AGREEMENT (to amend lease) DATED 9-30-1959 REC 3-16-1960 BK 1724 PG 284

Cat Canyon          Goodwin A                    OIL AND GAS LEASE DATED 1-1-1962-LONG FROM                                                       $62,813.86
                                                 OIL AND GAS LEASE DATED 1-1-1962-SHORT FORM REC 6-7-1962 INSTRUMENT 26550 BK 1937 PG 910

                                                 RATIFICATION OF LEASE AGREEMENT REC 6-14-1962 INSTRUMENT 79-26748
                                                 AMENDMENT TO OIL AND GAS LEASE DATED 2-17-1966 REC 4-18-66 AT BK 2146 PG 176

                                                 AMENDMENT OF LEASE AGREEMENT DATED 1-1-1977 REC 6-14-1979 INSTRUMENT 79-26748


Cat Canyon          Lloyd                        3-2-1965 LEASE ONE HALF (TO DISTINGUISH THE LEASE ONLY)                                           $6,251.63
                                                 OIL AND GAS LEASE DATED 3-2-1965 REC 3-29-64 IN BK 2097 PG 319
                                                 ASSIGNMENT OF OIL AND GAS LEASE DATED JUNE 1, 1970
                                                 AMENDMENT TO OIL AND GAS LEASE DATED 1-20-1970 TO EXTEND TERM FOR OIL AND GAS LEASE
                                                 DATED 3-2-1965
                                                 AMENDATORY AGREEMENT DATED FEB 20, 1989 TO OIL AND GAS LEASE DATED 3-2-1965 (A)
                                                 AMENDATORY AGREEMENT DATED FEB 20, 1989 TO OIL AND GAS LEASE DATED 3-2-1965 (B)
                                                 AMENDATORY AGREEMENT DATED 7-27-1989 TO OIL AND GAS LEASE DATED 3-2-1965
                                                 AMENDATORY AGREEMENT DATED 4-30-1989 TO OIL AND GAS LEASE DATED 3-2-1965 (532)

1615779_1.XLSX
                                                                          36
      Case 9:19-bk-11573-MB                        Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                             Desc
                                                             OIL AND GASPage
                                                    Main Document        LEASES40 of 54
                                                                                                                                                 P
                                 Lease/Fee                                                                                                       r
            Field              Property Name                                                    Document                                         e Cure Amount
                                                     AMENDATORY AGREEMENT DATED 4-30-1989 TO OIL AND GAS LEASE DATED 3-2-1965 (3,195)
                                                     AMENDATORY AGREEMENT DATED 4-30-1989 TO OIL AND GAS LEASE DATED 3-2-1965 (1,065)
                                                     COMMINGLING OF LEASES: AMENDATORY AGREEMENT DATED 9-14-1987
                                                     COMMINGLING OF LEASES: AMENDMENT OF OIL AND GAS LEASE DATED 9-14-87 RECORDED MARCH 18,
                                                     1988
                                                     4-21-1970 LEASE ONE HALF (CMT-TO DISTINGUISH THE LEASE ONLY)
                                                     OIL AND GAS LEASE DATED 4-21-1970 REC 6-25-1970 INSTRUMENT 16420 BK 2312 PAGE 761
                                                     OPERATING PROVISIONS 4-21-1970 LEASE
                                                     COMMINGLING OF LEASES: AMENDMENT TO OIL AND GAS LEASE DATED 9-14-1987 TO OIL AND GAS
                                                     LEASES DATED 4-21-1970
                                                     10 FT EASEMENT REC 5-9-2008 INSTRUMENT NO. 2008-27780

Cat Canyon           Los Flores                      OIL AND GAS LEASE DATED 12-8-1947 (160 NET ACRES) BK 762 PG 413                                         $0.00
                                                     OIL AND GAS LEASE 7-28-1948 (30 ACRES) BK 810 PG 167
                                                     AMENDMENT OF OIL AND GAS LEASE DATED 6-3-1982 INSTRUMENT 82-26612
                                                     AGREEMENT DATED 4-30-1986 BETWEEN CHEVRON AND MOBIL OIL

Cat Canyon           Palmer Stendel                  OIL AND GAS LEASE MARCH 23, 1905                                                                    $4,793.48
                                                     OIL AND GAS AGREEMENT DATED APRIL 1, 1948 REC 5-15-1952 IN BK 1155 PG 263
                                                     ASSIGNMENT OF OIL AND GAS LEASE DATED 11-30-1953 PALMER TO UNION HALF INTEREST
                                                     GRANT DEED DTD 3-30-1949 (SKIM POND)
                                                     QUITCLAIM DTD MARCH 30, 1950
                                                     DEED DTD 2-18-1964 REC BK 2079 PG 1477 TWITCHELL TO UNION
                                                     DEED DTD 2-24-1964 REC BK 2079 PG 1478 TWITCHELL TO UNION
                                                     ROYALTY AGREEMENT DTD 2-18-1964 BY AND BETWEEN UNION OIL AND LUCIELLE ROSENTHAL
                                                     ROYALTY AGREEMENT DTD 3-10-1964
                                                     GRANT OF EASEMENT DATED 06-04-1993

Cat Canyon           Thomas                          OIL AND GAS LEASE DATED 10-1-1970                                                                   $6,197.87
                                                     MEMORANDUM OF OIL AND GAS LEASE PART I REC 10-26-1970 INSTRUMENT 29337 BK 2325 PG 209

                                                     MEMORANDUM OF OIL AND GAS LEASE PART II REC 10-27-1970 INTRUMENT 29599 BK 2325 PG 602-604

                                                     AMENDATORY AGREEMENT 12-17-88
                                                     AMENDATORY AGREEMENT 1-6-89
                                                     AMENDATORY AGREEMENT 1-28-94
                                                     AMENDATORY AGREEMENT 1-28-94 PART II
                                                     AMENDATORY AGREEMENT 6-18-96
                                                     AMENDATORY AGREEMENT 2-1-2004 (SHUT IN ROYALTY)
                                                     AMENDATORY AGREEMENT 2-1-2004 (THOMAS LAW)

Belridge             Belridge O'Donnell              O'DONNELL-INDENTURE OF LEASE DATED 10-2-1915 REC 2-18-1977 IN BK 29 PG 208                        $151,300.29

Belridge             Gibson                          INDENTURE OF LEASED DATED 12-14-1915 RECORDED 4-28-1916 AT BK 29 PG 17                              $1,171.69
                                                     AMEND TO OIL AND GAS LEASE DATED 9-29-1971

Santa Maria Valley   Adam B                          OIL AND GAS LEASE DATED 07-17-1970 REC 10-13-1970 INSTRUMENT 28028 IN BK 2323 PG 1238                 $55.54
                                                     AMEND TO OIL AND GAS LEASE DTD JULY 1, 1976 RECORDED
                                                     AMENDMENT TO OIL AND GAS LEASE DTD JULY 13, 1973 RECORDED

Santa Maria Valley   Bettiga                         MEMORANDUM OF OIL AND GAS LEASE DATED 5-23-1963 REC 3-12-64 IN BK 2039 PG 1391                          $0.00
                                                     OIL & GAS LEASE DATED 12-26-1933
                                                     OIL & GAS LEASE DATED 5-23-1963
                                                     AMENDMENT OF LEASE DATED 4-20-1966 REC 5-4-1966 BK 2150 PG 622
                                                     AMENDMENT OF LEASE DATED 5-23-1969 REC 6-19-1969 BK 2275 PG 61
                                                     AMENDMENT OF LEASE DATED 4-26-1972 REC 6-9-72 IN BK 2405 PG 316
                                                     AMENDMENT OF LEASE DATED 4-15-1975 REC 5-27-75 IN BK 2567 PG 254
                                                     OIL AND GAS LEASE DATED 12-7-1995 REC 1996-028845

Santa Maria Valley   Bradley Land Co Tract 40161     OIL AND GAS LEASE DATED 12-1-1965 (40161) LONG FORM                                                     $0.00
                                                     MEMORANDUM OF OIL AND GAS LEASE DATED 12-1-1965 (40161) REC 9-14-1967 IN BK 2204 PG 922

                                                      OIL AND GAS LEASE DATED 1-16-1969 (40161)
                                                      OIL AND GAS LEASE AMENDMENT AND CONSOLIDATION AGREEMENT DATED 11-1-1972 (40159, 40161)
                                                      REC. 11-22-1972-45991
                                                      CONSOLIDATION AGREEMENT DATED 10-1-1975
                                                      AMENDATORY AGREEMENT DATED 7-14-1977
                     Bradley Consolidated Tract 40109 OIL AND GAS LEASE DATED 2-17-1972 (LONG FORM) (40109) REC 3-13-1972 BK 2390 PG 581                    $0.00

                                                      MEMORANDUM OF OIL AND GAS LEASE DATED 2-17-1972 (40109) REC 3-13-1972-8424
                                                      LEASE AMENDMENT AND CONSOLIDATION AGREEMENT DATED 7-26-1973
                                                      CONSOLIDATION AGREEMENT DATED 10-1-1975
                                                      AMENDATORY AGREEMENT DATED 7-14-1977
                                                      PARTIAL SURRENDER OF LEASE DATED 4-13-1979
                                                      OIL AND GAS AMENDMENT DATED 8-5-1986 (UNRECORDED) (40109)
                     Bradley Consolidated Tract 40159 OIL AND GAS LEASE DATED 1-16-1969                                                                      $0.00


1615779_1.XLSX
                                                                          37
      Case 9:19-bk-11573-MB                      Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                                Desc
                                                           OIL AND GASPage
                                                  Main Document        LEASES41 of 54
                                                                                                                                                  P
                                 Lease/Fee                                                                                                        r
            Field              Property Name                                                   Document                                           e Cure Amount
                                                      MEMORANDUM OF OIL AND GAS LEASE DATED 1-16-1969 (40159) 3-27-1969 INSTRUMENT 8329 BK 2266
                                                      PG 307
                                                      AMENDMENT AND CONSOLIDATION AGREEMENT DATED 11-22-1972
                                                      CONSOLIDATION AGREEMENT DATED 10-1-1975
                                                      AMENDATORY AGREEMENT DATED 7-14-1977
                                                      PARTIAL SURRENDER OF LEASE DATED 5-8-1979
                                                      PARTIAL SURRENDER OF LEAES DATED 3-6-1982
                                                      PARTIAL SURRENDER OF LEASE DATED 10-25-1982
                     Bradley Consolidated Tract 40161 OIL AND GAS LEASE DATED 1-16-1969                                                                      $0.00

                                                    OIL AND GAS LEASE DATED 12-1-1965 BK 2204 PG 922
                                                    AMENDMENT AND CONSOLIDATION AGREEMENT DATED 11-22-1972
                                                    CONSOLIDATION AGREEMENT DATED 10-1-1975

Santa Maria Valley   Bradley Lands Unit             MEMO OIL AND GAS LEASE DATED 10-3-1956 (40014) INSTRUMENT 21404          BK 1411 PG 162             $23,889.68
                                                    OIL AND GAS LEASE DATED 10-3-1956 (40014)
                                                    QUITCLAIM DEED DATED 6-15-1960
                                                    MEMO OIL AND GAS LEASE DATED 4-4-1956 (40015) REC 4-24-1956 BK 1375 PG 210
                                                    OIL AND GAS LEASE DATED 4-4-1956 (40015)
                                                    OIL AND GAS LEASE DATED 6-12-1957 (40016)
                                                    MEMO OIL AND GAS LEASE DATED 6-12-1957 (40016) REC 9-3-1957 INSTRUMETN 17625 BK 1469 PG 489


Santa Maria Valley   Bradley- Parcel E              OIL, GAS AND MINERAL LEASE DATED 7-1-1970 (40001) REC. 8/13/1970 BK 2317 PG 975                          $0.00

                                                    LEASE AMENDMENT AND CONSOLIDATION AGREEMENT 7-26-1973 BK 2473 PG 1102
                                                    LEASE AMENDMENT AND CONSOLIDATION AGREEMENT DATED 7-5-1973
                                                    AMENDATORY AGREEMENT DATED 7-14-1977
                                                    PARTIAL SURRENDER OF LEASE DATED 4-13-1979

Santa Maria Valley   Texaco Bradley Lands           OIL & GAS LEASE DTD 3-1-1967 (246703)                                                                    $0.00
                                                    MEMORANDUM OF OIL AND GAS LEASE DATED 3/1/1967 (246703) REC 5-31-1967 INSTRUMENT 14364 BK
                                                    2192 PG 12
                                                    MODIFICATION AGREEMENT DATED 8-5-1970 (246703) REC 9-30-1970 INSTRUMENT 26546 BK 2322 PG
                                                    571
                                                    MODIFICATION AGREEMENT DATED 1-11-1973 (246703) REC 1-23-1973-INSTRUMENT 1973-2783 BK 2443
                                                    PG 1188
                                                    PARTIAL SURRENDER REC 5-25-1979 AS INSTRUMENT 1979-23640
                                                    AMENDMENT TO OIL AND GAS LEASE - SHUT-IN ROYALTY AGREEMENT DATED 6-7-1989 (70209) (24603)


Santa Maria Valley   Bradley Land Co. MC-70206      OIL & GAS LEASE DTD 5-2-1979 (MC-70206) REC 3-31-1980 INSTRUMENT 80-13008                                $0.00
                                                    AMENDMENT TO OIL AND GAS LEASE DATED 5-2-1982
                                                    AMENDMENT TO OIL AND GAS LEASE DATED 12-14-1987
                                                    AMENDATORY AGREEMENT DATED 8-11-1989 (MC-70206)
                                                    OIL & GAS LEASE DTD 8-1-1993 (CA-70206) REC 12-9-93 INSTRUMENT 93-098119

Santa Maria Valley   Kemp                           OIL AND GAS LEASE DATED 7-19-1939 (JANE KEMP) REC BK 498 PG 136                                      $5,063.07
                                                    LEASE AGREEMENT DATED 1-6-1943 REC BK 559 PG 224
                                                    OIL AND GAS SUBLEASE DATED 6-3-52 (SADIE WEST) REC BK 1078 PG 71
                                                    AMENDMENT AND AGREEMENT TO SADIE WEST 11-28-1955
                                                    OIL AND GAS LEAE DATED 6-21-1965 (MARKLING AND BEACH) REC 8-19-65 BK 2117 PG 87
                                                    ASSIGNMENT AND AGREEMENT (JANE KEMP) 1-9-1969
                                                    ASSIGNMENT AND AGREEMENT (MARKLING) 1-9-1969
                                                    OIL AND GAS LEASE DATED 2-15-1973 REC 3-28-1973 BK 2453 PG 1474
                                                    COMMINGLING AGREEMENT 10-17-1973
                                                    LEASE AMENDMENT DATED 1-1-1977 GILLILAND
                                                    LEASE AMENDMENT DATED 1-1-1977 HUNTER
                                                    LEASE AMENDMENT DATED 1-1-1977 MARKLING, BEACH
                                                    LEASE AMENDMENT DATED 1-1-1977 MITCHELL
                                                    LEASE AMENDMENT TO SADIE WEST 1939 LEASE DATED 2-9-1979
                                                    AMENDMENT OF OIL AND GAS LEASE DATED 8-5-86 (IT AMENDED THE 7-19-1939 LEASE)


Santa Maria Valley   Kemp A                         OIL AND GAS LEASE DATED 2-15-1973 (PERREIRA) REC 3-28-1973 BK 2453 PG 1474                               $0.00
                                                    OIL AND GAS LEASE DATED 2-15-1973 (MARKLING AND BEACH) REC 3-28-1973 BK 2453 PG 1476
                                                    ASSIGNMENT OF OIL AND GAS LEASE 8-14-1973
                                                    COMMINGLING AGREEMENT 10-17-1973
                                                    ASSIGNMENT OF OIL AND GAS LEASE 3-25-1986
                                                    AMEND DTD 2-13-1990 OF O& G LSE DTD 2-15-1973
                                                    AMEND DTD 8-5-1986 OF O & G LSE DTD 2-15-1973

Santa Maria Valley   Laine                          OIL AND GAS LEASE AGREE DTD 12-17-79                                                                     $0.00
                                                    MEMO OF LEASE REC 3-11-1980 INSTRUMENT 80-9932

Santa Maria Valley   Moretti                        OIL & GAS LEASE DATED 11-16-1943                                                                         $0.00
                                                    MEMO OF OIL AND GAS LEASE DATED 9-1-1976 REC 4-12-77 INSTRUMENT 77-16811
                                                    OIL AND GAS LEASE DATED 9-1-1976

1615779_1.XLSX

                                                                           38
       Case 9:19-bk-11573-MB                    Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                                   Desc
                                                          OIL AND GASPage
                                                 Main Document        LEASES42 of 54
                                                                                                                                                    P
                                  Lease/Fee                                                                                                         r
            Field               Property Name                                                 Document                                              e Cure Amount
                                                  AMENDMENT OF OIL AND GAS LEASE
                                                  PARTIAL QUITLCLAIM DEED
                                                  MEMORANDUM OF AMENDMENT TO LEASE

Santa Maria Valley   Payne                        1968 LEASE-BARDIN                                                                                            $0.00
                                                  OIL AND GAS LEASE DTD AUG 12, 1968 RECORDED 12-13-68 as Instrument No. 38617 in Bk 2255, Pg 439

                                                  EXT OF O & G LEASE DTD JUNE 21, 1973
                                                  AMENDATORY AGREE DTD APR 2, 1989
                                                  AMENDATORY AGREE DTD APR 19, 1989

                                                  1968 LEASE-GILLESPIE
                                                  OIL AND GAS LEASE DTD AUG 12, 1968 RECORDED 12-13-68 as INSTRUMENT 38621 in Bk 2255, Pg 463

                                                  EXT OF OIL AND GAS LEASE DTD MAY 11, 1973
                                                  AMENDATORY AGREE DTD MARCH 24, 1989

                                                  1968 LEASE-NEWTON
                                                  OIL AND GAS LEASE DTD AUG 12, 1968 RECORDED 12-20-68 as INSTRUMENT 39331 in Bk 2256, Pg 112

                                                  ASSIGNMENT AND AGREEMENT 7-20-1972 REC BK 2416 PG 911

                                                  1970 LEASE-PAYNE
                                                  OIL AND GAS LEASE DTD JAN 2, 1970-LONG FORM
                                                  O & G LEASE JAN 2, 1970 (SHORT FORM) REC BK 2298 PG 308
                                                  EXT OF OIL AND GAS LEASE DTD 11- 14-74 1974 REC BK 2545 PG 1406
                                                  AMENDATORY AGREE DTD APRIL 14, 1989

Santa Maria Valley   R.B. McFaddin                OIL AND GAS LEASE DTD JUNE 8, 1964                                                                          $40.30
                                                  MEMO OF OIL AND GAS LEASE DTD JUNE 8, 1964 RECORDED 9-30-1964 INSTRUMENT 41819 BK 2072 PG
                                                  226
                                                  AMENDMENT TO OIL AND GAS LEASE DTD MAY 22, 1974 COUNTERPART A
                                                  AMENDMENT TO OIL AND GAS LEASE DTD MAY 22, 1974 COUNTERPART B
                                                  MEMO TO AMENDMENT TO OIL AND GAS LEASE DTD MAY 22, 1970
                                                  OPERATING AGREEMENT DTD JUNE 1, 1977

Zaca                 Brown                        OIL AND GAS LEASE DATED 4-17-1942                                                                       $35,571.46
                                                  ALICE SEDGWICK TO GETTY OIL -OIL AND GAS LEASE 9-17-71 RECORDED 2371 PAGE 1011
                                                  ALICE SEDGWICK TO GETTY OIL -OIL AND GAS LEASE 9-23-71 RECORDED 2371 PAGE 1014
                                                  OIL AND GAS LEASE DATED 7-7-1976 BY LEONARD K. FIRESTORE TO GETTY OIL-RECORDED 2623 PAGE 950

                                                  AMENDMENT AND AGREEMENT DATED 7-10-1976 RECORDED INSTRUMENT 79-340025
                                                  DEAN BROWN ET TUX TO GETTY OIL 7-14-1976 BK 2623 PG 1828
                                                  DEAN BROWN ET TUX TO GETTY OIL 7-14-1976 BK 2623 PG 1825
                                                  AMEDNMENT OF LEASE DATED 9-15-1976
                                                  MODIFICATION OF LEASE DATED 6-24-1977
                                                  WILIAM J. BEDFORD ET AL. TO GETTY OIL 6-25-79 INSTUMENT 1979-51489
                                                  AMENDMENT TO OIL AND GAS LEASE DATED 4-5-1982 INSTRUMENT 82-13663
                                                  OIL, GAS AND MINERAL LEASE DATED 5-1-1997
                                                  DEAN AND KATHERIN BROWN TRUSTEES OIL AND GAS LEASE DATED 4-30-1997 AS INSTRUMENT NO.
                                                  1997-036109
                                                  EXTENSION TO OIL AND GAS MINERAL LEASE DATED 3-22-2000 REC 7-11-2000-41978

Zaca                 Carranza                     INDENTURE OF LEASE DATED 1-1-1951 RECORDED JULY 2, 1951 BK 999 PG 407                                   $40,708.05
                                                  PARTIAL QC OF OIL AND GAS LEASE - DATED JANUARY 13, 1955 CARRANZA DOWN TO 40 AC

Zaca                 Chamberlin                   THEODORE CHAMBERLIN JR. TO TIDEWATER DTD 4-7-1942 BK 545 PG 917                                         $13,594.99
                                                  AMENDMENT TO OIL AND GAS LEASE WITH GETTY OIL DATED 7-1-1976, RECORDED 9-15-76 AT BOOK
                                                  2626 PAGE 2446
                                                  MODIFICATION OF OIL AND GAS LEASE DATED 6-24-1977 RECORDED AS INSTRUMENT NUMBER 1977-
                                                  032024

Zaca                 Chamberlin B                 OIL AND GAS LEASE DATED 4-17-1942 BK 545 PG 197                                                         $18,985.15
                                                  AMENDMENT TO OIL AND GAS LEASE WITH GETTY OIL DATED 7-1-1976, RECORDED 9-15-76 AT BOOK
                                                  2626 PAGE 2446
                                                  MODIFICATION OF OIL AND GAS LEASE DATED 6-24-1977 RECORDED AS INSTRUMENT NUMBER 1977-
                                                  032024

Zaca                 Davis                        HAROLD H. DAVIS ET TUX TO TIDEWATER ASSOCIATED OIL 1-11-1939 RCD BK 449 PG 451                          $56,685.54
                                                  MODIFICATION OF OIL AND GAS LEASE DATED 11-18-1942 RECORDED 12-11-1942 AT BK 561 PAGE 404

                                                   OIL AND GAS LEASE 9-17-71 RECORDED 11-10-1971 IN BK 2371 AND PAGE 1011
                                                  OIL AND GAS LEASE 9-23-71
                                                  AMENDMENT AND AGREEMENT 10-22-1979 RECORDED 80-24589
                                                  DEAN BROWN OIL, GAS AND MINERAL LEASE DATED 5-31-1989
                                                  DEAN AND KATHERIN BROWN TRUSTEES OIL AND GAS LEASE DATED APRIL 30, 1997 AS INSTRUMENT NO.
                                                  1997-036109


1615779_1.XLSX
                                                                          39
       Case 9:19-bk-11573-MB                     Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                                         Desc
                                                           OIL AND GASPage
                                                  Main Document        LEASES43 of 54
                                                                                                                                                           P
                                  Lease/Fee                                                                                                                r
            Field               Property Name                                               Document                                                       e Cure Amount
                                                   ALICE SEDGWICK WOHL ET. AL TO VINTAGE PETROLEUM, OIL AND GAS LEASE 5-1-97 INSTRUMENT NO.
                                                   1997-036108
                                                   ALICE SEDGWICK WOHL ET AL TO VINTAGE PETROLEUM EXTENSION AND AMENDMENT TO OIL, GAS AND
                                                   MINERAL LEASE RECORDED 7-11-2000, INSTRUMENT NO 2000-041979
                                                   DEAN AND KATHERINE BROWN TRUSTEES EXTENSION AND AMENDMENT TO OIL, GAS AND MINERAL
                                                   LEASE DATED 3-22-2000 AS INSTRUMENT NO. 2000-0041978
                                                   AMENDMENT OF OIL, GAS AND MINERAL LEASE DATED 7-1-80 RECORDED AS DOCUMENT NO. 82-13663


Zaca                 Davis B                       ALICE SEDWICK ET ALL TO GETTY OIL 9-17-71 RECORDED 2371 PAGE 1011                                             $20,781.99
                                                   ALICE SEDWICK ET ALL TO GETTY OIL 9-23-71 RECORDED 2371 PAGE 1014
                                                   LENARD K. FIRESTORE TO GETTY OIL-JULY 7, 1976 RECORDED 2623 PAGE 950
                                                   DEAN BROWN ET TUX TO GETTY OIL 7-14-1976 BK 2623 PG 1828
                                                   DEAN BROWN ET TUX TO GETTY OIL 7-14-1976 BK 2623 PG 1825

Zaca                 Davis C                       ALICE SEDWICK ET ALL TO GETTY OIL 9-17-71 RECORDED 2371 PAGE 1011                                             $33,152.35
                                                   ALICE SEDWICK ET ALL TO GETTY OIL 9-23-71 RECORDED 2371 PAGE 1014
                                                   LENARD K. FIRESTORE TO GETTY OIL-JULY 7, 1976 RECORDED 2623 PAGE 950

Zaca                 Quati                         OIL AND GAS LEASE BY AND BETWEEN HAROLD H. DAVIS TO TIDEWATER OIL DATED 1/11/1939                                  $5.93
                                                   RECORDED AT BOOK 449 AND PAGE 451 IN THE OFFICIAL RECORDS OF SANTA BARBARA COUNTY.
                                                   PARTIALQUITCLAIM DEED AND SURRENDER DATED 1-20-1955 BOOK 1295 PAGE 275
                                                   ADDENDUM TO OIL AND GAS LEASE, DATED 7/6/1983, RECORDED AS INSTRUMENT # 1983-034552 BY
                                                   AND BETWEEN RAY STARK AS LANDLORD AND GETTY OIL CO. AS TENANT. WHILE THIS IS TITLED AN
                                                   ADDENDUM TO OIL AND GAS LEASE, IT IS ACTUALLY A SURFACE USE AGREEMENT BETWEEN THE
                                                   SURFACE OWNER AND THE OIL COMPANY

Cat Canyon           Bell                          Quitclaim Deed from Saba to Greka SMV dated June 18, 1999 recorded June 21,1999 as Instrument No.                  $0.00
                                                   99-050821
                                                   Corrective Quitclaim Deed to correct legal description of that certain Quitclaim Deed dated June 18,
                                                   1999 recorded June 21, 1999 as Instrument No. 99-93801
                                                   Coporation Grant Deed dated February 27, 2002 from Greka SMV to Greka AM

Cat Canyon           Blochman                      Quitclaim Deed from Saba to Greka SMV dated June 18, 1999 recorded June 21,1999 as Instrument No.                  $0.00
                                                   99-050821
                                                   Corrective Quitclaim Deed to correct legal description of that certain Quitclaim Deed dated June 18,
                                                   1999 recorded June 21,1999 as Instrument No. 99-93801
                                                   Coporation Grant Deed dated February 27, 2002 from Greka SMV to Greka AM

Cat Canyon           Palmer Stendel                Quitclaim Deed from Saba to Greka SMV dated June 18, 1999 recorded June 21,1999 as Instrument No.                  $0.00
                                                   99-050821
                                                   Corrective Quitclaim Deed to correct legal description of that certain Quitclaim Deed dated June 18,
                                                   1999 recorded June 21,1999 as Instrument No. 99-93801
                                                   Coporation Grant Deed dated February 27, 2002 from Greka SMV to Greka AM

Cat Canyon           Security                      Corporation Deed from Shell Western E&P, Inc to Vintage Oil.                                                       $0.00
                                                   Mineral Deed from Vintage Petroleum California to Greka SMV, Inc. INSTRUMENT 2002-67769

                                                   COVENANT RUNNING WITH THE LAND INSTRUMENT NO. 2002-67769

Cat Canyon           Los Flores                    Vintage Petroleum California to Greka SMV, Inc -Assignment of Royalty interest RECORDED JULY 15, 2002              $0.00
                                                   AS INSTRUMENT 2002-0067772

Santa Maria Valley   Jim Hopkins                   Quitclaim Deed from Saba to Greka SMV dated June 18, 1999 recorded June 21,1999 as Instrument No.                  $0.00
                                                   99-050821
                                                   Corrective Quitclaim Deed to correct legal description of that certain Quitclaim Deed dated June 18,
                                                   1999 recorded June 21,1999 as Instrument No. 99-050822
                                                   Right of Way Agreement dated 11-2-2007 REC 1-9-2008 Instrument No. 2008-1391

Santa Maria Valley   Union Sugar                   Mineral Deed dated May 15, 1974, by and between Santa Maria Valley Associates and Union Oil                        $0.00
                                                   Company of California recorded May 15, 1974 in BK 2515 Page 1349
                                                   Amendment of Mineral Deed dated November 15, 1974, by and between Santa Maria Valley Associates
                                                   and Union Oil Company of California recorded February 6, 1975 as Intrument 3744 in Book 2551 page
                                                   743
                                                   Quitclaim Deed from Saba to Greka SMV dated June 18, 1999 recorded June 21,1999 as Instrument No.
                                                   99-050821
                                                   Corrective Quitclaim Deed to correct legal description of that certain Quitclaim Deed dated June 18,
                                                   1999 recorded June 21,1999 as Instrument No. 99-93801
                                                   Deed dated May 26, 200 Instrument No. 2000-31967

Santa Maria Valley   Kemp                          Mineral Deed DTD 11-4-1992 from Paul D. Markling and Phyllis Beach to Vintage REC 1/26/1993                        $0.00
                                                   INSTRUMENT 1993-6242
                                                   Mineral Deed from Vintage to Greka SMV, Inc. for 50% interest RECORDED AS INSTRUMENT NO. 2002-
                                                   0067771)

Belridge             McPhail and Mc Phail 37 H     AGREEMENT DATED 5-1-63 RECORDEDv4-25-63 IN BK 3600 PG 302                                                      $2,068.05
                                                   GRANT DEED DATED 4-9-64 RECORDED BK 3720 PG 78

1615779_1.XLSX
                                                                            40
      Case 9:19-bk-11573-MB         Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                             Desc
                                              OIL AND GASPage
                                     Main Document        LEASES44 of 54
                                                                                                                                  P
                      Lease/Fee                                                                                                   r
            Field   Property Name                                             Document                                            e Cure Amount
                                      QUITCLAIM MINERAL DEED DATED 3-24-1992 RECORDED 9-15-1993 AS INSTRUMENT NO. 133484 BK
                                      6908 PAGE 1931
                                      MINERAL DEED DATED 6-30-1999 RECORDED 7-12-1999 INSTRUMENT 0199099131
                                      QUITCLAIM DEED DATED 9-18-2001 RECORDED 9-24-2001 INSTRUMENT 0201139882
                                      QUITCLAIM DEED DATED 10-5-2001 RECORDED 10-8-2001 INSTRUMENT NO. 0201150092
                                      CORRECTION CORPORATION QUITCLAIM DEED RECORDED 8-24-200 INSTRUMENT NO. 0205229743

                                                                                                                          Total         $505,797.03




1615779_1.XLSX
                                                          41
   Case 9:19-bk-11573-MB   Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55   Desc
                                     CONTRACTS
                            Main Document    Page 45 of 54

NONE




1615779_1.XLSX                           42
     Case 9:19-bk-11573-MB                   Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                        Desc
                                              Main Document    Page 46 of 54
                                     PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT OF ORDER IN
BANKRUPTCY CASE will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On October 12, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:



                                                                                    Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On October 12, 2020 , I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by causing to be placed a true and correct copy
thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing
the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
document is filed.

HVI Cat Canyon, Inc.                            HVI Cat Canyon,Inc.
c/o Capitol Corporate Services, Inc.            630 Fifth Avenue, Suite 2410
36 S. 18th Avenue, Suite D                      New York, NY 10111
Brighton, CO 80601


                                                                                    Service information continued on attached page.

3. SERVED BY EMAIL: Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 12, 2020 , I served the following
persons and/or entities by email as follows. Listing the judge here constitutes a declaration that personal delivery on,
or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Attys. for Buyer Richard B. Hemingway, Esq. Richard.Hemingway@tklaw.com
Attys. for Buyer Tye C. Hancock, Esq. Tye.Hancock@tklaw.com
Trustee’s Real Estate Broker Lindsay Sherrer Lindsay.Sherrer@tenoaksadvisors.com

                                                                                    Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



  October 12, 2020                        Beverly Lew                                           /s/ Beverly Lew
  Date                                    Printed Name                                          Signature




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                        Desc
                                              Main Document    Page 47 of 54
                                             ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Anthony A Austin on behalf of Creditor California Department of Toxic Substances Control                       anthony.austin@doj.ca.gov

Anthony A Austin on behalf of Interested Party California Department of Toxic Substances Control
anthony.austin@doj.ca.gov

William C Beall on behalf of Counter-Claimant GLR, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Counter-Claimant GRL, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Creditor GLR, LLC
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Defendant GLR, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Defendant GRL, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Interested Party GRL, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Bradley D Blakeley on behalf of Defendant RDI Royalty Distributors, Inc
blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Alicia Clough on behalf of Interested Party California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission                      mscohen@loeb.com, klyles@loeb.com

Marc S Cohen on behalf of Interested Party California State Lands Commission                        mscohen@loeb.com, klyles@loeb.com

Alan D Condren on behalf of Defendant Roman Catholic Archbishop of Los Angeles , berickson@seedmackall.com

Alan D Condren on behalf of Defendant Elizabeth Esser                , berickson@seedmackall.com

Alan D Condren on behalf of Defendant Stephen Fisher                 , berickson@seedmackall.com

Alan D Condren on behalf of Interested Party Stephen Fisher
acondren@seedmackall.com, berickson@seedmackall.com

Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Jeremy Faith on behalf of Counter-Claimant California Asphalt Production, Inc., a California corporation
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                        Desc
                                              Main Document    Page 48 of 54
Jeremy Faith on behalf of Counter-Claimant GIT, INC., a Colorado corporation
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Counter-Claimant GTL1, LLC a Colorado limited liability company
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Creditor California Asphalt Production, Inc.
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Creditor GIT, Inc.
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Creditor GTL1, LLC
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Interested Party Courtesy NEF
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Plaintiff California Asphalt Production, Inc.
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Plaintiff GIT, Inc.
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Plaintiff GTL1, LLC
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA and US Coast Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish & Wildlife                       Alex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control Board, Central Coast
Alex.Fisch@doj.ca.gov

Don Fisher on behalf of Defendant Corian Cross Holdings, LP                     dfisher@ptwww.com, tblack@ptwww.com

Don Fisher on behalf of Interested Party Interested Party            dfisher@ptwww.com, tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee              brian.fittipaldi@usdoj.gov

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee (ND)                   brian.fittipaldi@usdoj.gov

Ellen A Friedman on behalf of Interested Party Pacific Gas and Electric Company
efriedman@friedmanspring.com, khollander@friedmanspring.com

Gisele M Goetz on behalf of Creditor Chamberlin Oil LLC
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com


        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                        Desc
                                              Main Document    Page 49 of 54
Gisele M Goetz on behalf of Defendant Chamberlin Oil LLC
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

Gisele M Goetz on behalf of Interested Party Courtesy NEF
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

Karen L Grant on behalf of Creditor BUGANKO, LLC                     kgrant@silcom.com

Karen L Grant on behalf of Creditor Janet K. Ganong Estate and Living Trust                         kgrant@silcom.com

Karen L Grant on behalf of Defendant Janet K Ganong                  kgrant@silcom.com

Ira S Greene on behalf of Interested Party CTS Properties, Ltd.                 Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Counter-Claimant Bradley Land Company                         b.holman@mpglaw.com

Brian L Holman on behalf of Creditor Bradley Land Company                       b.holman@musickpeeler.com

Brian L Holman on behalf of Defendant Bradley Land Company                      b.holman@mpglaw.com

Tracy K Hunckler on behalf of Interested Party Courtesy NEF
thunckler@daycartermurphy.com, cgori@daycartermurphy.com

Samantha Indelicato on behalf of Interested Party UBS AG, Stamford Branch                           sindelicato@omm.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Attorney Danning, Gill, Israel & Krasnoff, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Financial Advisor CR3 Partners, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Trustee Michael Arthur McConnell (TR)
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Razmig Izakelian on behalf of Creditor California Asphalt Production, Inc.                razmigizakelian@quinnemanuel.com

Razmig Izakelian on behalf of Creditor GIT, Inc.           razmigizakelian@quinnemanuel.com

Razmig Izakelian on behalf of Creditor GTL1, LLC                     razmigizakelian@quinnemanuel.com

Evan M Jones on behalf of Interested Party UBS AG, Stamford Branch                        ejones@omm.com, ejones@omm.com

Evan M. Jones on behalf of Interested Party UBS AG, London Branch                         ejones@omm.com, ejones@omm.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd.                  akatz@lockelord.com

John C Keith on behalf of Creditor California State Lands Commission                      john.keith@doj.ca.gov



        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                        Desc
                                              Main Document    Page 50 of 54
Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company
jekim@sheppardmullin.com, dgatmen@sheppardmullin.com

Anna Landa on behalf of Interested Party Courtesy NEF
Anna@MarguliesFaithlaw.com,
Helen@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com

Mitchell J Langberg on behalf of Creditor Adam B Firestone                      mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Alice Sedgwick Wohl                   mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Alice Sedgwick, Dec'd                 mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Jerome Brevoort Dwight                mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor John A Feliciano                      mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Jonathan Ashley Dwight                mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Katherine S Hanberg                   mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Lance H Brown              mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Lela Minturn Dwight                   mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Louise H Feliciano                    mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Susanna Sedgwick, Dec'd                         mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor William Hanberg                       mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Adam B Firestone                     mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Alice Sedgwick Wohl                  mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Alice Sedgwick, Dec'd                mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Jerome Brevoort Dwight                         mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant John A Feliciano                     mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Jonathan Ashley Dwight                         mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Katherine S Hanberg                  mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Lance H Brown                        mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Lela Minturn Dwight                  mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Louise H Feliciano                   mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Susanna Sedgwick                     mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant William Hanberg                      mlangberg@bhfs.com, dcrudup@bhfs.com

Maxim B Litvak on behalf of Creditor Committee Official Committee of Unsecured Creditors
mlitvak@pszjlaw.com


        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                        Desc
                                              Main Document    Page 51 of 54
Vincent T Martinez on behalf of Counter-Claimant Escolle Tenants In Common
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Adam Family Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Candace Laine Evenson
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Escolle Tenants In Common
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor The Bognuda Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor The Morganti Ranch, a limited partnership
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Candace Laine Evenson
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Defendant The Bognuda Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Michael Arthur McConnell (TR)         Michael.mcconnell@kellyhart.com

Brian M Metcalf on behalf of Interested Party UBS AG, London Branch
bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com

Brian M Metcalf on behalf of Interested Party UBS AG, Stamford Branch
bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com

Monserrat Morales on behalf of Interested Party Courtesy NEF
Monsi@MarguliesFaithLaw.com,
Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com

Monserrat Morales on behalf of Plaintiff GTL1, LLC
Monsi@MarguliesFaithLaw.com,
Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com

Alan I Nahmias on behalf of Interested Party Courtesy NEF
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Alan I Nahmias on behalf of Interested Party Maria Joaquin Basin, LLC
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Alan I Nahmias on behalf of Interested Party Team Maria Joaquin, LLC
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Jerry Namba on behalf of Defendant CMT, LLC                          nambaepiq@earthlink.net, atty_namba@bluestylus.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

Darren L Patrick on behalf of Interested Party UBS AG, London Branch
dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com



        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                        Desc
                                              Main Document    Page 52 of 54
Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured Creditors
jpomerantz@pszjlaw.com

Benjamin P Pugh on behalf of Creditor Jane A and John S Adams, Trustees
bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

Benjamin P Pugh on behalf of Defendant Jane A. Adams
bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

Benjamin P Pugh on behalf of Defendant John S. Adams
bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

Hugh M Ray on behalf of Creditor Union Oil Company of CA and Chevron U.S.A. Inc
hugh.ray@pillsburylaw.com, nancy.jones@pillsburylaw.com,docket@pillsburylaw.com

Edward S Renwick on behalf of Counter-Claimant Frank M. Boisseranc and Sylvia S Boisseranc as Trustees of the Frank
and Sylvia Boisseranc Trust
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Counter-Claimant Presson Vera OC Land Group, a California Unincorporated Association
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Counter-Claimant Waldo A. Gillette Jr.                      erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor "A" Mineral Owners Group                           erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Goodwin "A" Mineral Owners Group
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Presson Vera OC Land Group                         erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Presson Vera OC Land Group, a California Unincorporated Association
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Waldo Gillette                erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Sylvia Boisseranc                        erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Cross-Claimant Goodwin "A" Mineral Owners Group
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Litigant Edward S Renwick                         erenwick@hanmor.com, iaguilar@hanmor.com

J. Alexandra Rhim on behalf of Counter-Claimant Guarantee Royalties, Inc.                           arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Counter-Claimant Laor Liquidating Associates, LP                     arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Creditor Guarantee Royalties, Inc.                         arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Creditor Laor Liquidating Associates, LP                   arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Defendant Guarantee Royalties, Inc.                        arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Defendant Laor Liquidating Associates, LP                  arhim@hrhlaw.com

Todd C. Ringstad on behalf of Defendant Charles C. Albright                     becky@ringstadlaw.com, arlene@ringstadlaw.com

Todd C. Ringstad on behalf of Interested Party Interested Party                 becky@ringstadlaw.com, arlene@ringstadlaw.com
        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                        Desc
                                              Main Document    Page 53 of 54

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil, Gas & Geothermal Resources
mitchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
mitchell.rishe@doj.ca.gov

George E Schulman on behalf of Attorney Courtesy NEF
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

George E Schulman on behalf of Defendant Michael A. McConnell, Chapter 11 Trustee
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

George E Schulman on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

George E Schulman on behalf of Trustee Michael Arthur McConnell (TR)
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

Zev Shechtman on behalf of Counter-Defendant Michael A. McConnell, Chapter 11 Trustee
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Counter-Defendant Michael Arthur McConnell (TR)
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Trustee Michael Arthur McConnell (TR)
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Sonia Singh on behalf of Attorney Courtesy NEF
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Sonia Singh on behalf of Interested Party Courtesy NEF
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Sonia Singh on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Sonia Singh on behalf of Trustee Michael Arthur McConnell (TR)
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.             dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@sdllaw.com, brittany@sdllaw.com;donna@sdllaw.com

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the County of Santa Barbara,
California
ross@sdllaw.com, brittany@sdllaw.com;donna@sdllaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@sdllaw.com, brittany@sdllaw.com;donna@sdllaw.com




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 1382 Filed 10/12/20 Entered 10/12/20 12:11:55                                        Desc
                                              Main Document    Page 54 of 54
Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diamondmccarthy.com;erika.shannon
@diamondmccarthy.com;aiemee.low@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch                       jtaylor@omm.com

John N Tedford, IV on behalf of Trustee Michael Arthur McConnell (TR)
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Salina R Thomas on behalf of Interested Party Courtesy NEF                      bankruptcy@co.kern.ca.us

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector
bankruptcy@co.kern.ca.us

Meagan S Tom on behalf of Creditor Netherland, Sewell & Associates, Inc.
meagan.tom@lockelord.com, autodocket@lockelord.com;taylor.warren@lockelord.com;autodocketdev@lockelord.com

Patricia B Tomasco on behalf of Creditor GIT, Inc.
pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

Philip S Warden on behalf of Interested Party Union Oil Compay of CA
philip.warden@pillsburylaw.com,
thomas.loran@pillsburylaw.com;kathy.stout@pillsburylaw.com;deirdre.campino@pillsburylaw.com

Fred Whitaker on behalf of Interested Party Eller Family Trust
lshertzer@cwlawyers.com, spattas@cwlawyers.com

William E. Winfield on behalf of Attorney Courtesy NEF               wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Jane Connolly              wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Robert Kestner             wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Virginia Tracy             wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Jane Connolly             wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Kathleen Seymour                     wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Robert Kestner                       wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Virginia Tracy                       wwinfield@calattys.com, scuevas@calattys.com

Richard Lee Wynne on behalf of Interested Party NewBridge Resources, LLC
richard.wynne@hoganlovells.com, tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

David R Zaro on behalf of Creditor Gary K. Kaestner, Trustee of the Conzelman Family Trust
dzaro@allenmatkins.com

Aaron E de Leest on behalf of Attorney Danning, Gill, Israel & Krasnoff, LLP
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

Aaron E de Leest on behalf of Trustee Michael Arthur McConnell (TR)
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com
        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
